Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 1 of 118 PageID #:
                                  19093                                        1351



     1                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
     2                            MARSHALL DIVISION

     3
         GREE, INC.,                         )(     CIVIL ACTION NOS.
     4                                       )(     2:19-CV-70-JRG-RSP
               PLAINTIFFS,                   )(     2:19-CV-71-JRG-RSP
     5                                       )(
               VS.                           )(
     6                                       )(     MARSHALL, TEXAS
         SUPERCELL OY,                       )(     SEPTEMBER 17, 2020
     7                                       )(     8:25 A.M.
               DEFENDANTS.                   )(
     8

     9                         TRANSCRIPT OF JURY TRIAL

    10                                  VOLUME 11

    11               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

    12                   UNITED STATES CHIEF DISTRICT JUDGE

    13

    14   APPEARANCES:

    15

    16   FOR THE PLAINTIFFS:

    17

    18   MR STEVEN D. MOORE
         KILPATRICK TOWNSEND & STOCKTON LLP
    19   Two Embarcadero Center, Suite 1900
         San Francisco, CA 94111
    20

    21   MS. TAYLOR HIGGINS LUDLAM
         KILPATRICK TOWNSEND & STOCKTON LLP
    22   4208 Six Forks Road
         Raleigh, NC 27609
    23

    24

    25
Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 2 of 118 PageID #:
                                  19094                                        1352



     1   FOR THE PLAINTIFF:

     2

     3   MR. ALTON L. ABSHER III
         KILPATRICK TOWNSEND & STOCKTON LLP
     4   1001 West Fourth Street
         Winston-Salem, NC 27101
     5

     6   MR. MICHAEL T. MORLOCK
         KILPATRICK TOWNSEND & STOCKTON LLP
     7   1100 Peachtree Street, NE
         Suite 2800
     8   Atlanta, GA 30309

     9
         MS. TAYLOR J. PFINGST
    10   KILPATRICK TOWNSEND & STOCKTON LLP
         Two Embarcadero Center, Suite 1900
    11   San Francisco, CA 94111

    12
         MS. MELISSA R. SMITH
    13   GILLAM & SMITH, LLP
         303 South Washington Avenue
    14   Marshall, TX 75670

    15

    16   FOR THE DEFENDANT:

    17

    18   MR. MICHAEL J. SACKSTEDER
         MR. BRYAN A. KOHM
    19   MR. CHRISTOPHER L. LARSON
         MS. SHANNON E. TURNER
    20   FENWICK & WEST LLP
         555 California Street, 12th Floor
    21   San Francisco, CA 94104

    22
         MR. GEOFFREY R. MILLER
    23   FENWICK & WEST LLP
         902 Broadway, Suite 14
    24   New York, NY 10010

    25
Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 3 of 118 PageID #:
                                  19095                                        1353



     1   FOR THE DEFENDANT:

     2
         MS. JESSICA M. KAEMPF
     3   MR. JONATHAN T. MCMICHAEL
         FENWICK & WEST LLP
     4   1191 Second Ave., 10th Floor
         Seattle, WA 98101
     5

     6   MR. DERON DACUS
         THE DACUS FIRM, P.C.
     7   821 ESE Loop 323, Suite 430
         Tyler, TX 75701
     8

     9

    10

    11

    12   COURT REPORTER:        Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
    13                          United States District Court
                                Eastern District of Texas
    14                          Marshall Division
                                100 E. Houston
    15                          Marshall, Texas 75670
                                (903) 923-7464
    16

    17
         (Proceedings recorded by mechanical stenography, transcript
    18   produced on a CAT system.)

    19

    20

    21

    22

    23

    24

    25
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 4 of 118 PageID #:
                                       19096                                        1354



08:23:47    1                           P R O C E E D I N G S

08:23:47    2              (Jury out.)

08:23:47    3              COURT SECURITY OFFICER:       All rise.

08:23:50    4              THE COURT:    Be seated, please.

08:25:40    5              Counsel, are you prepared to read into the record

08:25:40    6   those items from the list of pre-admitted exhibits used

08:25:54    7   during yesterday's portion of the trial?

08:25:54    8              MR. MOORE:    Good morning.     Yes, Your Honor.     My

08:25:57    9   colleague, Mr. Rinehart, will come to the podium and do

08:26:00   10   that.

08:26:01   11              THE COURT:    All right.   If you'll proceed,

08:26:02   12   Mr. Rinehart.

08:26:05   13              MR. MOORE:    Thank you.

08:26:06   14              MR. RINEHART:    Good morning, Your Honor.

08:26:17   15              THE COURT:    Good morning.

08:26:18   16              MR. RINEHART:    GREE would like to admit PTX-2,

08:26:25   17   PTX-5, PTX-72, PTX-73, PTX-142, PTX-561, PTX-566, PTX-600,

08:26:53   18   PTX-690.

08:26:55   19              THE COURT:    Thank you.

08:26:57   20              Is there any objection from the Defendant to that

08:27:00   21   rendition?

08:27:00   22              MR. DACUS:    No objection, Your Honor.

08:27:02   23              THE COURT:    All right.   Does the Defendant have a

08:27:04   24   similar rendition to read into the record?

08:27:06   25              MR. DACUS:    Yes, we do, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 5 of 118 PageID #:
                                       19097                                        1355



08:27:08    1              Mr. McMichael will read it in.

08:27:09    2              THE COURT:   All right.

08:27:10    3              Mr. McMichael, please proceed.

08:27:13    4              Thank you, Mr. Rinehart.

08:27:15    5              MR. RINEHART:    Thank you, Your Honor.

08:27:16    6              MR. MCMICHAEL:    Good morning, Your Honor.

08:27:24    7              THE COURT:   Good morning.

08:27:25    8              MR. MCMICHAEL:    Supercell introduced the following

08:27:29    9   exhibits from yesterday:      DX-237, DX-1217, DX-1218,

08:27:36   10   DX-1239, PTX-139, PTX-142, PTX-167, and PTX-480.

08:27:44   11              THE COURT:   All right.    Is there objection to that

08:27:46   12   rendition by the Plaintiff?

08:27:48   13              MR. MOORE:   No objections, Your Honor.

08:27:49   14              THE COURT:   All right.

08:27:51   15              MR. MCMICHAEL:    Thank you.

08:27:52   16              THE COURT:   Thank you, Mr. McMichael.

08:27:53   17              Ladies and gentlemen, including both counsel and

08:28:04   18   our guests in the gallery, I'm about to bring in the jury

08:28:07   19   and proceed to give them my final instructions.

08:28:14   20              Following my final jury instructions, counsel for

08:28:16   21   the parties will present their closing arguments.            Let me

08:28:19   22   make it clear to everyone present that the Court considers

08:28:23   23   its final charge to the jury and counsel's closing

08:28:25   24   arguments to be the most serious part of a very serious

08:28:29   25   process.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 6 of 118 PageID #:
                                       19098                                        1356



08:28:29    1           Consequently, once I bring in the jury, I expect

08:28:34    2   everyone to sit quietly and respectfully.          I don't want to

08:28:38    3   see movement.     I don't want to hear extraneous noise.          If

08:28:42    4   you need to get up and leave the courtroom for any reason,

08:28:46    5   do it now, not during the time -- or not during after --

08:28:50    6   after I've brought in the jury.

08:28:51    7           Is there anything from either Plaintiff or

08:28:54    8   Defendant before I bring in the jury?

08:28:56    9           MR. MOORE:     No, Your Honor.

08:28:58   10           MR. DACUS:     No, Your Honor.

08:28:58   11           THE COURT:     All right.     Each side has 40 minutes

08:29:04   12   for closing.     Plaintiff must use at least 20 minutes in its

08:29:08   13   first closing.

08:29:09   14           With that, let's bring in the jury,

08:29:12   15   Mr. Fitzpatrick.

08:29:13   16           COURT SECURITY OFFICER:        Yes, sir.

08:29:13   17           All rise.

08:29:15   18           (Jury in.)

08:29:15   19           THE COURT:     Good morning, ladies and gentlemen.

08:29:45   20   Please have a seat.

08:29:51   21           Ladies and gentlemen of the jury, you've now heard

08:29:59   22   all the evidence in this case, and I will now instruct you

08:30:03   23   on the law that you must apply.

08:30:05   24           Before we go any further, let me make clear to you

08:30:10   25   that you are each going to have your own individual,
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 7 of 118 PageID #:
                                       19099                                        1357



08:30:14    1   printed, hard copy of these final jury instructions that

08:30:18    2   I'm about to give you orally, which means if you'd like to

08:30:21    3   take notes while I give them orally, you may, but you will

08:30:25    4   have a hard copy to review in case you would rather listen

08:30:28    5   carefully and not make notes.       Let me make that clear to

08:30:31    6   you.

08:30:31    7              It's your duty to follow the law as I give it to

08:30:36    8   you.   On the other hand, ladies and gentlemen, and as I've

08:30:40    9   said previously, you, the jury, are the sole judges of the

08:30:43   10   facts in this case.

08:30:45   11              You should not consider any statement that I have

08:30:49   12   made over the course of the trial or make during these

08:30:51   13   instructions as an indication to you that I have any

08:30:55   14   opinion about the ultimate facts in this case.

08:30:58   15              Now, you're about to hear closing arguments from

08:31:03   16   the attorneys.    Statements and arguments of the attorneys,

08:31:06   17   I remind you, are not evidence, and they are not

08:31:10   18   instructions on the law.      They're intended only to assist

08:31:15   19   the jury in understanding the evidence and the parties'

08:31:18   20   competing positions and contentions.

08:31:21   21              A verdict form has been prepared for you.          And

08:31:26   22   you'll take this verdict form with you to the jury room

08:31:28   23   when I instruct you to retire and deliberate on your

08:31:31   24   verdict.

08:31:32   25              And when you have reached a unanimous decision or
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 8 of 118 PageID #:
                                       19100                                        1358



08:31:36    1   agreement as to your verdict, you'll have your foreperson

08:31:40    2   fill in the blanks in the verdict form, date it, sign it,

08:31:44    3   and then return it to the Court Security Officer -- or

08:31:49    4   notify the Court Security Officer.

08:31:49    5           Answer each question in the verdict form from the

08:31:53    6   facts as you find them to be.       Do not decide, ladies and

08:31:57    7   gentlemen, who you think should win the case and then

08:31:59    8   answer the questions to reach that result.          Again, your

08:32:05    9   answers and your verdict must be unanimous.

08:32:06   10           Now, in determining whether any fact has been

08:32:12   11   proven in this case, you may, unless otherwise instructed,

08:32:15   12   consider the testimony of all the witnesses, regardless of

08:32:20   13   who may have called them, and you may consider the effect

08:32:24   14   of all the exhibits received and admitted into evidence,

08:32:28   15   regardless of who may have produced or presented those

08:32:30   16   exhibits.

08:32:31   17           You, the jurors, are the sole judges of the

08:32:38   18   credibility and believability of each and every witness and

08:32:41   19   of the weight and effect to give to the evidence in this

08:32:44   20   case.

08:32:44   21           Now, during the course of the trial, you've been

08:32:49   22   shown documents with some portions that may have been

08:32:52   23   redacted or blacked out.      In those situations, you should

08:32:55   24   not speculate about what may have been redacted or why it

08:32:59   25   was redacted.   Those redactions were approved by the Court
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 9 of 118 PageID #:
                                       19101                                        1359



08:33:03    1   prior to when the trial began.

08:33:05    2            As I've told you previously, the attorneys in this

08:33:09    3   case are acting properly as advocates for their competing

08:33:13    4   parties and those parties' competing claims.           And the

08:33:18    5   lawyers have a duty to object when they believe evidence is

08:33:21    6   offered that should not be admitted under the rules of the

08:33:26    7   Court.

08:33:26    8            When the Court has sustained an objection to a

08:33:28    9   question addressed to a witness, you are to disregard the

08:33:32   10   question entirely, and you may not draw any inference from

08:33:38   11   its wording or speculate about what the witness would have

08:33:40   12   said if the Court had allowed them to answer the question.

08:33:43   13            On the other hand, if I have overruled an

08:33:47   14   objection, then you're to treat the answer to the question

08:33:51   15   and the question itself just as if no objection had been

08:33:55   16   made, that is, like any other question and answer during

08:33:59   17   the trial.

08:33:59   18            Now, at times during the trial, it was necessary

08:34:04   19   for the Court to talk to the attorneys outside of your

08:34:07   20   presence and hearing.     In those cases, I asked you to

08:34:11   21   retire to the jury room.

08:34:13   22            When this happens in a trial like this one,

08:34:16   23   because there are things that sometimes arise that do not

08:34:19   24   involve the jury, you should not speculate, ladies and

08:34:23   25   gentlemen, about what was said during any discussions that
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 10 of 118 PageID #:
                                       19102                                       1360



08:34:26    1   took place outside of your presence.

08:34:29    2           Now, there are two types of evidence that you may

08:34:33    3   properly consider in finding the truth as to the facts in

08:34:37    4   this case.     One is direct evidence, such as the testimony

08:34:42    5   of an eyewitness.     The other is indirect or circumstantial

08:34:45    6   evidence, that is, the proof of a chain of circumstances

08:34:50    7   that indicates the existence or non-existence of certain

08:34:55    8   other facts.

08:34:56    9           As a general rule, you should know that the law

08:35:00   10   makes no distinction between direct or indirect -- that is,

08:35:03   11   direct or circumstantial evidence -- but simply requires

08:35:06   12   that you, the jury, find the facts based on the evidence as

08:35:10   13   presented, both direct and circumstantial.

08:35:12   14           Now, the parties in this case may have stipulated

08:35:17   15   or agreed to certain facts in the case, and when the

08:35:22   16   lawyers for both sides stipulate as to the existence of a

08:35:26   17   fact, you must, unless otherwise instructed, accept that

08:35:29   18   stipulation as evidence and regard that fact as proven.

08:35:32   19           Certain testimony has been presented to you during

08:35:35   20   this case through what are called depositions.           A

08:35:38   21   deposition is the sworn, recorded answers to questions

08:35:42   22   asked to a witness in advance of the trial.

08:35:46   23           If a witness cannot be present to testify in

08:35:49   24   person from open court, then the witness's testimony may be

08:35:53   25   presented under oath in the form of a deposition.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 11 of 118 PageID #:
                                       19103                                       1361



08:35:55    1            As I told you earlier, before the trial begins,

08:36:02    2   attorneys representing both sides in this case questioned

08:36:04    3   these deposition witnesses under oath.         At that time, a

08:36:07    4   court reporter was present and the witness was sworn and

08:36:10    5   placed under oath.    Both sides had an opportunity to

08:36:14    6   contribute those portions of that testimony which were

08:36:18    7   ultimately played to you as a part of this trial in open

08:36:20    8   court.

08:36:20    9            Deposition testimony is entitled to be considered

08:36:25   10   by you as if it was just like the person had testified in

08:36:32   11   open court, and you must judge, as well as you can, the

08:36:36   12   credibility and believability of the witnesses presented by

08:36:41   13   deposition, as well as the witnesses who testified to you

08:36:44   14   live and in open court physically present.

08:36:47   15            Now, while you should consider only the evidence

08:36:51   16   in this case, ladies and gentlemen -- and this is

08:36:54   17   important -- you should understand that you are permitted

08:36:58   18   to draw such reasonable inferences from the testimony and

08:37:02   19   the exhibits that you feel are justified in the light of

08:37:06   20   common experience.

08:37:09   21            In other words, ladies and gentlemen, you may make

08:37:11   22   deductions and reach conclusions that reason and common

08:37:16   23   sense lead you to draw from the facts that have been

08:37:19   24   established by the testimony and the evidence in this case.

08:37:22   25            However, you should not base your decisions on any
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 12 of 118 PageID #:
                                       19104                                       1362



08:37:27    1   evidence not presented by the parties in open court during

08:37:31    2   the course of the trial.

08:37:33    3           In deciding the facts in this case, you may have

08:37:37    4   to decide which testimony to believe and which testimony

08:37:41    5   not to believe.     You alone, ladies and gentlemen, are to

08:37:46    6   determine all questions of credibility or truthfulness as

08:37:50    7   to the witnesses.

08:37:51    8           In weighing the testimony of the witnesses, you

08:37:53    9   may consider the witness's manner and demeanor on the

08:37:57   10   witness stand, any feelings or interests in the case, any

08:38:01   11   prejudice or bias about the case that he or she may have,

08:38:08   12   and the consistency or inconsistency of his or her

08:38:11   13   testimony considered in the light of the circumstances.

08:38:13   14           Has the witness been contradicted by other

08:38:16   15   credible evidence?     Has he or she made statements at other

08:38:22   16   times and places contrary to the statements they made on

08:38:25   17   the witness stand?

08:38:25   18           You must give the testimony of each witness the

08:38:30   19   credibility that you think it deserves.         But keep in mind,

08:38:34   20   ladies and gentlemen, a simple mistake does not mean that a

08:38:37   21   witness was not telling the truth.        And you must consider

08:38:40   22   whether any misstatement made over the course of the trial

08:38:43   23   was an intentional falsehood or a simple lapse of memory,

08:38:48   24   and what significance should be attached to that testimony.

08:38:51   25           Now, unless I instruct you otherwise, you may
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 13 of 118 PageID #:
                                       19105                                       1363



08:38:59    1   properly determine that the testimony of even a single

08:39:02    2   witness is sufficient to prove any fact, even if a greater

08:39:05    3   number of witnesses may have testified to the contrary, if

08:39:09    4   after considering all of the evidence you believe that

08:39:12    5   single witness.

08:39:15    6           Now, when knowledge of a technical subject may be

08:39:18    7   helpful to the jury, a person who has special training and

08:39:21    8   experience in that technical field, called an expert

08:39:25    9   witness, is permitted to state his or her opinions on those

08:39:31   10   technical matters to the jury.

08:39:33   11           However, ladies and gentlemen, you're not required

08:39:36   12   to accept those opinions.      As with any other witness, it's

08:39:41   13   solely up to you to decide who to believe and who you don't

08:39:44   14   believe and whether or not you want to rely on their

08:39:46   15   testimony.

08:39:46   16           Now, over the course of the trial, certain

08:39:51   17   documents and exhibits have been shown to you that were

08:39:56   18   illustrations.    We call these types of things demonstrative

08:39:59   19   exhibits.    Sometimes we simply refer to them as

08:40:05   20   demonstratives.

08:40:06   21           Demonstrative exhibits are a party's description,

08:40:08   22   picture, model, or drawing to describe something involved

08:40:13   23   in the trial.

08:40:15   24           If your recollection of the evidence differs from

08:40:17   25   the demonstratives, you should rely on your recollection.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 14 of 118 PageID #:
                                       19106                                       1364



08:40:22    1            Demonstrative exhibits are sometimes called jury

08:40:25    2   aids.   Remember, a demonstrative is not itself evidence,

08:40:30    3   but the witness's testimony which was given when a

08:40:34    4   demonstrative was used is evidence.

08:40:40    5            While demonstratives may be helpful to you in

08:40:42    6   determining the issues, the demonstrative exhibits from

08:40:45    7   both of the parties are not evidence, and they are not

08:40:47    8   proof of any facts.     Accordingly, ladies and gentlemen,

08:40:51    9   demonstratives will not be available for you to consider

08:40:55   10   during your deliberations in the jury room.

08:40:57   11            Now, in any legal action, facts must be proven by

08:41:04   12   a required amount of evidence known as the burden of proof.

08:41:08   13   The burden in -- of proof in this case is on the Plaintiff

08:41:12   14   for some issues and is on the Defendant for other issues.

08:41:17   15   And there are two burdens of proof that you are to apply in

08:41:20   16   this case.

08:41:21   17            One is the preponderance of the evidence, and the

08:41:24   18   other is clear and convincing evidence.

08:41:28   19            The Plaintiff in this case, GREE, Inc., who you've

08:41:32   20   heard referred to throughout the trial simply as GREE, has

08:41:36   21   the burden of proving patent infringement by a

08:41:39   22   preponderance of the evidence.

08:41:41   23            GREE also has the burden of proving willful patent

08:41:44   24   infringement by a preponderance of the evidence.           And GREE

08:41:48   25   has the burden of proof of proving damages for any patent
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 15 of 118 PageID #:
                                       19107                                       1365



08:41:52    1   infringement by a preponderance of the evidence.

08:41:57    2           A preponderance of the evidence means evidence

08:42:01    3   that persuades you that the claim is more probably true

08:42:05    4   than not true.    We sometimes talk about this as being the

08:42:08    5   greater weight and degree of credible testimony.

08:42:11    6           The Defendant in this case, Supercell Oy, who

08:42:16    7   you've heard referred to in -- throughout the trial simply

08:42:20    8   as Supercell, has the burden of proving patent invalidity

08:42:26    9   by clear and convincing evidence.

08:42:28   10           Clear and convincing evidence means evidence that

08:42:31   11   produces in your mind an abiding conviction that the truth

08:42:35   12   of the parties' factual contentions are highly probable.

08:42:41   13           Although proof to an absolute certainty is not

08:42:44   14   required, the clear and convincing evidence standard

08:42:48   15   requires a greater degree of persuasion than is necessary

08:42:51   16   for the preponderance of the evidence standard.

08:42:55   17           Now, as I told you previously, neither of these

08:42:58   18   burdens of proof should be con -- confused with the burden

08:43:02   19   of proof of beyond a reasonable doubt, which is the burden

08:43:05   20   of proof applied in a criminal case.

08:43:08   21           The burden of proof of beyond a reasonable doubt

08:43:11   22   does not apply to this or any civil case.          You should not

08:43:15   23   confuse clear and convincing evidence with beyond a

08:43:21   24   reasonable doubt.

08:43:22   25           Clear and convincing evidence is not as high a
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 16 of 118 PageID #:
                                       19108                                       1366



08:43:26    1   burden of proof as beyond a reasonable doubt, but it is a

08:43:28    2   higher burden of proof than the preponderance of the

08:43:31    3   evidence.

08:43:31    4           Now, in determining whether any fact has been

08:43:35    5   proven by a preponderance of the evidence or by clear and

08:43:38    6   convincing evidence, you may, unless otherwise instructed,

08:43:42    7   consider the stipulations of the parties, the testimony of

08:43:45    8   all the witnesses, regardless of who called them, and all

08:43:48    9   the exhibits which have been admitted into evidence by the

08:43:52   10   Court throughout the trial, and regardless of who may have

08:43:55   11   produced those exhibits.

08:43:56   12           Now, as I did at the beginning of the case, I'll

08:44:00   13   give you a summary of each side's contentions, and then

08:44:04   14   I'll provide you with detailed instructions about what each

08:44:07   15   side must prove to win on each of its contentions.

08:44:10   16           As I've previously told you, this is an action for

08:44:13   17   patent infringement.     And this case concerns five separate

08:44:18   18   United States patents.     They are:

08:44:22   19           United States Patent No. 9,597,594, which you've

08:44:27   20   heard referred to throughout the trial as the '594 patent.

08:44:30   21           United States Patent 9,604,137, which you've heard

08:44:37   22   referred to throughout the trial as the '137 patent.

08:44:38   23           United States Patent 9,956,481, which you've heard

08:44:47   24   referred to throughout the trial as the '481 patent.

08:44:49   25           United States Patent 9,774,655, which you've heard
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 17 of 118 PageID #:
                                       19109                                       1367



08:44:55    1   referred to throughout the trial as the '655 patent.

08:44:59    2           And United States Patent 9,9 -- excuse me,

08:45:06    3   9,795,873, which you've heard referred to throughout the

08:45:10    4   trial as the '873 patent.

08:45:12    5           I'll refer to these patents in these instructions

08:45:16    6   as the patents-in-suit or as the asserted patents, and in

08:45:21    7   so doing, I'm referring to all five of them collectively.

08:45:24    8           Now, the Plaintiff, GREE, has alleged that certain

08:45:29    9   of Supercell's games directly infringe the asserted claims

08:45:34   10   of the patents-in-suit.      Additionally, GREE seeks money

08:45:37   11   damages for infringement by Supercell involving three of

08:45:41   12   Supercell's games, which are Clash of Clans, Clash Royale,

08:45:47   13   and Brawl Stars, which GREE alleges use technology covered

08:45:51   14   by the claims of the asserted patents.

08:45:54   15           During these instructions you may hear these

08:46:02   16   products, these games referred to as the accused products,

08:46:08   17   and that's how I will try to refer to them throughout the

08:46:12   18   remainder of these instructions.

08:46:13   19           GREE contends that the accused products infringe

08:46:15   20   the following claims:

08:46:17   21           Claim 2 of the '594 patent.

08:46:20   22           Claim 1, 2, and 15 of the '137 patent.

08:46:24   23           Claim 4 and 5 of the '481 patent.

08:46:27   24           Claim 5 and 7 of the '655 patent.

08:46:30   25           And Claims 8 and 10 of the '873 patent.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 18 of 118 PageID #:
                                       19110                                       1368



08:46:33    1           These claims are sometimes called or referred to

08:46:38    2   as the asserted claims.

08:46:40    3           GREE also alleges that Supercell's infringement is

08:46:44    4   and has been willful.     GREE seeks damages in the form of a

08:46:49    5   reasonable royalty for Supercell's alleged infringement.

08:46:54    6           Now, Supercell, to be clear, denies that the

08:46:57    7   accused products infringe any of the asserted claims of the

08:47:02    8   five asserted patents.     Supercell further denies that it

08:47:06    9   willfully infringed any claim of the asserted patents.

08:47:10   10           Supercell also contends that the asserted claims

08:47:15   11   of patent -- of the '137, the '481, the '655, and the '873

08:47:22   12   patents are invalid.     Supercell denies that it owes GREE

08:47:27   13   any damages in this case.

08:47:30   14           Remember, ladies and gentlemen, invalidity is a

08:47:33   15   defense to infringement.      Invalidity and infringement are

08:47:38   16   separate and distinct issues.       And your job is to decide

08:47:42   17   whether any of the asserted claims has been infringed and

08:47:46   18   when -- and whether any of the asserted claims of those

08:47:50   19   four challenged patents are invalid.

08:47:52   20           It's your job as members of the jury to decide

08:47:56   21   whether GREE has proven that Supercell has infringed any of

08:48:00   22   the asserted claims of the asserted patents and whether

08:48:04   23   that infringement was willful.

08:48:06   24           You must also decide whether Supercell has proven

08:48:09   25   that any of the asserted claims of the '137, the '481, the
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 19 of 118 PageID #:
                                       19111                                       1369



08:48:15    1   '655, and the '873 patents are invalid.

08:48:20    2             If you decide that any of the asserted claims have

08:48:23    3   been infringed and are not invalid, then you'll have to

08:48:29    4   decide what amount of money damages, if any, are to be

08:48:32    5   awarded to GREE to compensate it for that infringement.

08:48:36    6             Now, before you can decide many of the issues in

08:48:40    7   this case, you'll need to understand the role of the patent

08:48:42    8   claims.

08:48:44    9             The claims of the patent are the numbered

08:48:47   10   sentences at the end of the patent.        The claims define the

08:48:52   11   patent owner's rights under the law.        The claims are

08:48:57   12   important because it's the words of the claims themselves

08:48:59   13   that define what the patent covers.

08:49:02   14             The figures and the text in the rest of the patent

08:49:06   15   are intended to provide a description or examples of the

08:49:09   16   invention, and they provide a context for the claims.            But

08:49:13   17   it is the claims, ladies and gentlemen, that define the

08:49:16   18   breadth of the patent's coverage.

08:49:20   19             Each claim is effectively treated as if it were

08:49:24   20   its own separate patent, and each claim may cover more or

08:49:27   21   may cover less than any other claim.        Accordingly, what a

08:49:31   22   patent covers collectively or as a whole depends on what

08:49:35   23   each of its claims cover.

08:49:38   24             You'll first need to understand what each claim

08:49:40   25   covers in order to decide whether or not there is
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 20 of 118 PageID #:
                                       19112                                       1370



08:49:43    1   infringement of that claim and to decide whether or not the

08:49:47    2   claim is invalid.

08:49:48    3           The first step is to understand the meaning of the

08:49:51    4   words used in the patent claim.

08:49:53    5           Now, the law says that it's my role as the Judge

08:49:56    6   to define the terms of the claims, but it's your role as

08:50:01    7   the jury to apply my definitions to the issues that you've

08:50:05    8   been asked to decide in this case.

08:50:07    9           Accordingly, and as I explained at the beginning

08:50:11   10   of the case, I have determined the meaning of certain claim

08:50:15   11   language, and I've provided those definitions to you of

08:50:18   12   those claim terms in your juror notebooks.

08:50:21   13           You must accept my definitions and constructions

08:50:26   14   of these words in the claims as being correct.           And it's

08:50:28   15   your job to take these definitions that I've supplied and

08:50:32   16   apply them to the issues that you are asked to decide,

08:50:36   17   including the issues of infringement and invalidity.

08:50:39   18           My interpretation of the claim terms should not be

08:50:43   19   taken by you as an indication that I have a view regarding

08:50:47   20   the issues of infringement and invalidity.          The decisions

08:50:53   21   regarding infringement and invalid -- and invalidity,

08:50:56   22   ladies and gentlemen, are yours alone to make.

08:50:58   23           Now, for claim limitations where I have not

08:51:01   24   construed -- that is, defined or interpreted -- any

08:51:04   25   particular term or language of the claims, you're to apply
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 21 of 118 PageID #:
                                       19113                                       1371



08:51:08    1   the plain and ordinary meaning of the term as understood by

08:51:13    2   a person of ordinary skill in the art, which is to say in

08:51:17    3   the field of the technology of the patent at the time of

08:51:21    4   the alleged invention.

08:51:22    5            The meaning of the words of the patent claims must

08:51:27    6   be the same when deciding the issues of infringement and

08:51:31    7   when deciding the issues of invalidity.

08:51:35    8            I'll now explain what a claim covers -- excuse me,

08:51:38    9   I'll now explain how a claim covers -- I'll now explain how

08:51:44   10   a claim defines what it covers.       I got it right.

08:51:48   11            A claim sets forth in words a set of requirements.

08:51:53   12   Each claim sets forth its requirements in a single

08:51:56   13   sentence.   If a device satisfies each of these requirements

08:52:01   14   in the sentence, then it is covered by and infringes the

08:52:05   15   claim.

08:52:06   16            There can be several claims in a patent.           A claim

08:52:10   17   may be narrower or broader than any other claim by setting

08:52:14   18   forth more or fewer requirements.        The coverage of a patent

08:52:18   19   is assessed on a claim-by-claim basis.

08:52:24   20            In patent law, the requirement -- the requirements

08:52:27   21   of a claim are often referred to as the claim elements or

08:52:31   22   the claim limitations.     Those mean the same thing.

08:52:34   23            When a patent meets all the requirements or

08:52:38   24   limitations of a claim -- that is, it meets all of the

08:52:42   25   elements or all of the limitations of that claim -- it is
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 22 of 118 PageID #:
                                       19114                                       1372



08:52:47    1   said to cover that product, and that product is said to

08:52:50    2   fall within the scope of that claim.

08:52:52    3            In other words, a claim covers a product where

08:52:56    4   each of the claim elements or limitations is present in

08:53:01    5   that product.

08:53:02    6            If a product is missing even one limitation or

08:53:05    7   element of a claim, the product is not covered by that

08:53:08    8   claim.

08:53:09    9            If a product is not covered by that claim, the

08:53:12   10   product does not infringe that claim.

08:53:15   11            Now, this case involves two types of patent

08:53:20   12   claims, independent claims and dependent claims.

08:53:24   13            An independent claim does not refer to any other

08:53:27   14   claim in the patent.     An independent claim sets forth all

08:53:31   15   the requirements that must be met in order to be covered by

08:53:34   16   the claim.   And it's not necessary to look to any other

08:53:38   17   claim to determine what an independent claim covers.

08:53:42   18            By contrast, a dependent claim does not by itself

08:53:46   19   recite all the requirements of the claim but refers to

08:53:50   20   another claim or claims for some of its requirements.            In

08:53:55   21   this way, the dependent claim depends on another claim.

08:54:00   22            The law considers a dependent claim to incorporate

08:54:03   23   all the requirements of the claim or claims to which it

08:54:07   24   refers or depends, as well as the additional claims set

08:54:12   25   forth in the dependent claim itself.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 23 of 118 PageID #:
                                       19115                                       1373



08:54:16    1           So to determine what a dependent claim covers,

08:54:19    2   it's necessary to look at both the dependent claim and any

08:54:24    3   other claim to which it refers, or as we sometimes say,

08:54:27    4   from which it depends.

08:54:28    5           A product that meets all the requirements of both

08:54:31    6   the dependent claim and the claim or claims to which it

08:54:35    7   refers or depends is covered by that dependent claim.

08:54:38    8           Now, certain claims of the asserted patents use

08:54:42    9   the word "comprising."     Comprising means including or

08:54:46   10   containing.   When the word "comprising" is used, a product

08:54:51   11   that includes all the limitations or elements of the claim,

08:54:55   12   as well as additional elements, is covered by the claim.

08:55:00   13           For example, if you take a claim that covers the

08:55:02   14   invention of a table, if the claim recites a table

08:55:06   15   comprising a tabletop, four legs, and nails to hold the

08:55:11   16   legs to the tabletop, the claim will cover any table

08:55:16   17   that -- that contains these specific structures, even if

08:55:20   18   the table also contains other structures, such as leaves to

08:55:25   19   go in the tabletop or wheels to go on the ends of the legs.

08:55:28   20           And that's a simple example using the word

08:55:31   21   "comprising" and what it means.       In other words, ladies and

08:55:34   22   gentlemen, it can have other features in addition to those

08:55:38   23   that are covered by the patent.

08:55:40   24           But if a product is missing even one element or

08:55:44   25   limitation of a claim, it does not meet all the
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 24 of 118 PageID #:
                                       19116                                       1374



08:55:47    1   requirements of the claim and is not covered by the claim.

08:55:51    2   And if a product is not covered by the claim, it does not

08:55:54    3   infringe that claim.

08:55:55    4             I'll now instruct you on infringement in more

08:55:59    5   detail.

08:56:00    6             If a person makes, uses, sells, or offers for sale

08:56:04    7   within the United States or imports into the United States

08:56:09    8   what is covered by a patent claim without the patent

08:56:12    9   owner's permission, that person is said to infringe the

08:56:16   10   patent.

08:56:17   11             To determine whether there is infringement, you

08:56:20   12   must compare the asserted claims, as I've defined them for

08:56:25   13   you, to the accused products.       You should not compare the

08:56:30   14   accused products with any specific example set out or

08:56:34   15   described in the patent or within the prior art in reaching

08:56:39   16   your decision on infringement.

08:56:40   17             As I've reminded you, the only correct comparison

08:56:44   18   is between the accused products and the language of the

08:56:48   19   asserted claims themselves.

08:56:50   20             You must reach your decision as to each assertion

08:56:54   21   of infringement based on my instructions about the meanings

08:56:58   22   and scope of the claims, the -- the legal requirements for

08:57:02   23   infringement and the evidence presented to you by both of

08:57:06   24   the parties in this case.

08:57:10   25             I'll now instruct you on the specific rules that
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 25 of 118 PageID #:
                                       19117                                       1375



08:57:12    1   you must follow to determine whether GREE has proven that

08:57:18    2   Supercell has infringed one or more of the patent claims

08:57:21    3   involved in this case.

08:57:22    4             In order to prove infringement of a patent claim,

08:57:27    5   GREE must show by a preponderance of the evidence that the

08:57:30    6   accused product includes each requirement or limitation of

08:57:35    7   the claim.

08:57:36    8             The issue of infringement is assessed on a

08:57:38    9   claim-by-claim basis within each patent.         Therefore, there

08:57:44   10   may be infringement as to a particular -- of a particular

08:57:47   11   patent as to one claim even if there is no infringement as

08:57:50   12   to other claims within that patent.

08:57:54   13             In this case, GREE contends that Supercell both

08:57:57   14   directly infringes and indirectly infringes the asserted

08:58:04   15   claims.

08:58:04   16             In order to directly infringe a patent claim, the

08:58:06   17   accused product must include or perform each and every

08:58:09   18   element of the claim.     Thus, in determining whether

08:58:14   19   Supercell infringes GREE's asserted claims, you must

08:58:17   20   determine if the accused products contain or perform each

08:58:21   21   and every element recited in a claim of the asserted

08:58:26   22   patent.

08:58:26   23             If a particular sequence is required by the

08:58:30   24   claims, the accused products must follow that sequence.

08:58:34   25             In the case of the asserted claims of the '137 and
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 26 of 118 PageID #:
                                       19118                                       1376



08:58:39    1   '481 patents, selection must precede subtraction, and

08:58:44    2   subtraction must precede addition.

08:58:46    3              As to Claims 2 and 15 of the '137 patent and the

08:58:52    4   asserted claims of the '481 patent, selection must precede

08:58:57    5   game content removal, and game content removal must precede

08:59:03    6   game content update.

08:59:05    7              A claim element is literally present if it exists

08:59:09    8   in or is performed by the accused product as it is

08:59:13    9   described in the claim language either as I've explained it

08:59:18   10   to you, or if I did not, according to the plain and

08:59:21   11   ordinary meaning as understood by one of ordinary skill in

08:59:25   12   the art.

08:59:25   13              Now, a party can directly infringe a patent

08:59:29   14   without knowing of the patent or without knowing that what

08:59:33   15   a party is doing is patent infringement, and whether the

08:59:37   16   patent practices the patent -- excuse me, whether the

08:59:40   17   Plaintiff practices the patent is irrelevant to whether

08:59:44   18   there is infringement by the Defendant.

08:59:45   19              You must determine, ladies and gentlemen,

08:59:51   20   separately for each asserted claim, whether or not there is

08:59:55   21   infringement, because in order for a claim to be infringed,

08:59:58   22   each and every requirement of the claim must be present or

09:00:01   23   performed.    Even if a single requirement of the claim is

09:00:05   24   missing from the accused product, the claim is not

09:00:08   25   infringed.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 27 of 118 PageID #:
                                       19119                                       1377



09:00:10    1             For dependent claims, if you find that an

09:00:14    2   independent claim from which that dependent claim refers or

09:00:17    3   depends is not infringed, there cannot be infringement of

09:00:21    4   that dependent claim.

09:00:23    5             On the other hand, if you find that an independent

09:00:26    6   claim has been infringed, you must still decide separately

09:00:30    7   whether the product or process meets the additional

09:00:33    8   requirements set forth in a dependent claim to determine

09:00:38    9   whether that dependent claim has been infringed.

09:00:40   10             In this case, Claim 2 of the '594 patent,

09:00:47   11   Claims 14 and 15 of the '137 patent, and Claim 7 of the

09:00:55   12   '655 patent, and Claim 10 of the '873 patent recite method

09:01:00   13   claims.

09:01:00   14             Direct infringement of a method claim occurs where

09:01:04   15   all the steps of the claimed method are performed by or

09:01:11   16   attributable to a single party.

09:01:13   17             Direct infringement of a method claim can occur

09:01:16   18   where the Defendant performs certain steps of the method

09:01:18   19   and others are performed by equipment that the Defendant

09:01:21   20   controls but that it is in the hands of third parties.

09:01:25   21             Claims 1 and 2 of the '137 patent, Claims 4 and 5

09:01:32   22   of the '481 patent, and Claim 5 of the '655 patent, as well

09:01:37   23   as Claim 8 of the '7 -- excuse me, the '873 patent all

09:01:42   24   recite device or system claims.

09:01:45   25             To use a system for purposes of infringement,
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 28 of 118 PageID #:
                                       19120                                       1378



09:01:49    1   Supercell must put the invention into service, that is,

09:01:53    2   control the system as a whole and obtain the benefit from

09:01:57    3   it.

09:01:58    4           GREE, the Plaintiff, also alleges that the def --

09:02:04    5   that the Defendant, Supercell, is liable for indirect

09:02:06    6   infringement by actively inducing its users to -- to

09:02:11    7   directly infringe the asserted claims.

09:02:15    8           As with direct infringement, you must determine

09:02:17    9   whether there has been induced infringement on a

09:02:20   10   claim-by-claim basis.

09:02:22   11           Supercell is liable for infringed -- excuse me,

09:02:28   12   induced infringement of a claim only if GREE proves by a

09:02:32   13   preponderance of the evidence that:

09:02:35   14           (1) the acts have been carried out by Supercell's

09:02:38   15   users and directly infringe that claim;

09:02:41   16           (2) Supercell has taken action intending to cause

09:02:45   17   the infringing acts by its users;

09:02:49   18           And (3) Supercell has been aware of the accused

09:02:58   19   patents and has known that the acts of its users constitute

09:03:03   20   infringement of the asserted patents or was willfully blind

09:03:05   21   to that infringement.

09:03:06   22           To establish induced infringement, it's not

09:03:10   23   sufficient that someone else directly infringes a claim,

09:03:12   24   nor is it sufficient that the company accused of inducing

09:03:16   25   another's direct infringement merely had knowledge or
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 29 of 118 PageID #:
                                       19121                                       1379



09:03:19    1   notice of an asserted patent or had been aware of the acts

09:03:24    2   of another that allegedly constitute direct infringement.

09:03:27    3            And the mere fact that the company accused of

09:03:31    4   inducing another's direct infringement had known or should

09:03:34    5   have known that there was a substantial risk that someone

09:03:37    6   else's acts would infringe is not sufficient.

09:03:40    7            Rather, in order to find inducement, you must find

09:03:45    8   that Supercell specifically intended or was willfully blind

09:03:48    9   to that infringement.

09:03:55   10            GREE also alleges that Supercell is liable for

09:03:58   11   contributory infringement by contributing to the direct

09:04:03   12   infringement of the asserted claims by the players of the

09:04:06   13   accused products.     As with direct infringement, you must

09:04:12   14   determine contributory infringement on a claim-by-claim

09:04:15   15   basis.

09:04:15   16            Supercell is liable for contributory infringement

09:04:18   17   of a claim if GREE proves by a preponderance of the

09:04:24   18   evidence:

09:04:24   19            (1) Supercell offers to sell or imports into the

09:04:29   20   United States a component of a product or apparatus for use

09:04:34   21   in a process during the time the asserted patents were in

09:04:39   22   force;

09:04:39   23            (2) the component or apparatus has no substantial

09:04:44   24   non-infringing use;

09:04:45   25            (3) the component or apparatus constitutes a
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 30 of 118 PageID #:
                                       19122                                       1380



09:04:49    1   material part of the invention;

09:04:53    2              (4) Supercell was aware of the asserted patents

09:04:56    3   and knew that the component or apparatus is especially made

09:05:00    4   or adapted for use in -- in -- adapted for use as an

09:05:05    5   infringement of the claim;

09:05:09    6              And (5) the players of the accused products used

09:05:12    7   the component or apparatus to directly infringe the claim.

09:05:15    8              In this case, GREE also contends that Supercell

09:05:20    9   willfully infringed its patents.        If you have decided that

09:05:26   10   Supercell has infringed, you must go on and separately

09:05:30   11   address the additional issue of whether or not Supercell's

09:05:37   12   infringement was willful.

09:05:38   13              GREE must prove willfulness by a preponderance of

09:05:41   14   the evidence.    In other words, you must determine whether

09:05:43   15   it is more likely than not that Supercell willfully

09:05:47   16   infringed.

09:05:49   17              You may not determine that the infringement was

09:05:51   18   willful just because Supercell knew of the asserted patents

09:05:55   19   and infringed them.     However, you may find that Supercell

09:05:59   20   willfully infringed if you find that it acted egregiously,

09:06:05   21   willfully, or wantonly.      You may find Supercell's actions

09:06:09   22   were egregious, willful or wanton if it acted in reckless

09:06:13   23   or callous disregard of or with indifference to the rights

09:06:18   24   of GREE.

09:06:18   25              A Defendant is indifferent to the rights of
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 31 of 118 PageID #:
                                       19123                                       1381



09:06:22    1   another when it proceeds in disregard of a high or

09:06:27    2   excessive danger of infringement that was known to it or

09:06:31    3   was apparent to a reasonable person in its position.

09:06:35    4           Your determine -- your determination of

09:06:45    5   willfulness should incorporate the totality of the

09:06:45    6   circumstances based on all of the evidence presented during

09:06:47    7   the course of the trial.

09:06:49    8           Willfulness can be established by circumstantial

09:06:52    9   evidence.   If you decide that there was willful

09:06:54   10   infringement, that decision should not affect any damage

09:06:59   11   award that you might render in this case.

09:07:03   12           I'll now instruct you on the rules that you must

09:07:05   13   follow in deciding whether or not Supercell has proven by

09:07:11   14   clear and convincing evidence that the asserted claims of

09:07:13   15   the asserted patents are invalid.

09:07:15   16           An issued United States patent is accorded a

09:07:21   17   presumption of validity based on the presumption that the

09:07:24   18   U.S. Patent and Trademark Office, which you've heard

09:07:27   19   referred to throughout this trial as the PTO or as the

09:07:31   20   Patent Office, acted correctly in issuing the patent.

09:07:35   21           This presumption of validity extends to all issued

09:07:39   22   United States patents.     In order to overcome this

09:07:45   23   presumption, Supercell must establish by clear and

09:07:48   24   convincing evidence that the pat -- that the Plaintiff's

09:07:51   25   patent or any claim in the patent is not valid.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 32 of 118 PageID #:
                                       19124                                       1382



09:07:58    1           Even though the Patent and Trademark Office's

09:08:01    2   examiner has allowed the claims of a patent, you have the

09:08:04    3   ultimate responsibility, ladies and gentlemen, for deciding

09:08:08    4   whether the claims of the patent are valid.

09:08:09    5           Like infringement, invalidity is determined on a

09:08:14    6   claim-by-claim basis.     Claims are construed in the same way

09:08:18    7   for determining infringement as for determining invalidity.

09:08:23    8           You must apply the claim language consistently and

09:08:26    9   in the same manner for both the issues of infringement and

09:08:26   10   for the issues of invalidity.       You must determine

09:08:30   11   separately for each claim whether the claim is invalid.

09:08:36   12           If one asserted claim is invalid, this does not

09:08:39   13   mean that any other asserted claim is necessarily invalid.

09:08:44   14   However, if a dependent claim is invalid, then the

09:08:48   15   independent claim from which it depends is also invalid.

09:08:52   16           As I previously explained, to obtain a patent, one

09:08:58   17   must first file an application with the U.S. Patent and

09:09:02   18   Trademark Office, the PTO.      The process of obtaining a

09:09:05   19   patent is called patent prosecution.

09:09:08   20           The application submitted to the PTO includes

09:09:12   21   within it what's called a specification.         The specification

09:09:17   22   is required to contain a written description of the claimed

09:09:20   23   invention telling what the invention is, how it works, how

09:09:25   24   to make it, and how to use it.

09:09:27   25           The patent law contains certain requirements for
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 33 of 118 PageID #:
                                       19125                                       1383



09:09:31    1   the part of the patent called the specification.           The

09:09:34    2   written description requirement is designed to ensure that

09:09:39    3   the inventor was in possession of the full scope of the

09:09:42    4   claimed invention as of the patent's effective filing date.

09:09:46    5           Supercell contends in this case that the asserted

09:09:51    6   claims of GREE's '873 patent are invalid because the

09:09:55    7   specification of the '873 patent does not contain an

09:10:00    8   adequate written description of the invention.

09:10:03    9           To succeed on this, Super -- Supercell must show

09:10:08   10   by clear and convincing evidence that a person having

09:10:10   11   ordinary skill in the field reading the patent

09:10:14   12   specification as of the effective date of February the

09:10:19   13   26th, 2013, would not have recognized that it describes the

09:10:24   14   full scope of the invention as it is claimed in the claims

09:10:27   15   of the '873 patent.     If a patent claim lacks adequate

09:10:35   16   description, it is invalid.

09:10:37   17           In deciding whether a patent satisfies this

09:10:42   18   written description requirement, you must consider the

09:10:45   19   description from the viewpoint of a person having ordinary

09:10:48   20   skill in the field of the technology of the patent as of

09:10:52   21   the effective filing date.

09:10:55   22           The specification must describe the full scope of

09:10:58   23   the claimed invention, including each element thereof,

09:11:01   24   either expressly or inherently.

09:11:05   25           A claimed element is disclosed inherently if a
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 34 of 118 PageID #:
                                       19126                                       1384



09:11:08    1   person having ordinary skill in the field of the patent as

09:11:12    2   of the effective date, would have understood that the

09:11:15    3   element is necessarily present in what the specification

09:11:19    4   discloses.   It's not sufficient that the specification

09:11:23    5   discloses only enough to make the claimed invention obvious

09:11:27    6   to the person having ordinary skill.

09:11:29    7           The written description does not have to be in the

09:11:34    8   exact words of the claim.      The requirement may be satisfied

09:11:38    9   by any combination of words, structures, figures, diagrams,

09:11:43   10   formulas, et cetera, contained in the patent specification.

09:11:51   11           Adequate written description does not require

09:11:53   12   either examples or an actual reduction to practice of the

09:11:57   13   claimed invention.

09:11:59   14           However, a mere wish or plan for obtaining a

09:12:02   15   claimed invention is not an adequate written description.

09:12:07   16   Rather, the level of disclosure required depends on a

09:12:10   17   variety of factors, such as the existing knowledge in the

09:12:13   18   particular field, the extent and content of the prior art,

09:12:17   19   the maturity of the science or technology, and other

09:12:20   20   considerations appropriate to the subject matter.

09:12:23   21           Now, at times, you'll hear me make references to

09:12:29   22   prior art.   In patent law, a previous device, system,

09:12:35   23   method, publication, or patent that predates the claimed

09:12:41   24   invention is generally called prior art.         It's sometimes

09:12:44   25   called a prior art reference.       Prior art may include any of
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 35 of 118 PageID #:
                                       19127                                       1385



09:12:48    1   the following items:

09:12:50    2           (1) Any products or system that was known or used

09:12:55    3   by others in the United States before the patented

09:12:58    4   inventions were made;

09:13:00    5           (2) any patent that issued or any printed

09:13:03    6   publication that published or -- that was published or any

09:13:08    7   patent that was issued anywhere in the world before the

09:13:12    8   patented inventions were made;

09:13:14    9           (3) any product or system that was in public use

09:13:19   10   or on sale in the United States more than one year before

09:13:22   11   the applications for the asserted patents were filed;

09:13:26   12           (4) any patents that issued or any pub -- any

09:13:32   13   printed publications that were published anywhere in the

09:13:35   14   world more than one year before the application for the

09:13:39   15   asserted patents were filed;

09:13:42   16           (5) any patent application that was filed in the

09:13:45   17   United States by someone other than the inventors of the

09:13:49   18   asserted patents before the invention was made.

09:13:50   19           Now, the earliest possible priority dates of the

09:13:57   20   asserted patents in this case are as follows:

09:13:59   21           March 4, 2013, for the '481 patent.

09:14:03   22           March 4, 2013, for the '137 patent.

09:14:07   23           September 20, 2012, for the '655 patent.

09:14:10   24           February 26, 2013, for the '873 patent.

09:14:16   25           In order for someone to be entitled to a patent,
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 36 of 118 PageID #:
                                       19128                                       1386



09:14:20    1   the invention must actually be new and not obvious over

09:14:25    2   what came before, which is referred to as the prior art.

09:14:30    3             Prior art is considered in determining whether the

09:14:32    4   asserted claims of the asserted patents are -- are -- are

09:14:37    5   anticipated or are obvious.

09:14:38    6             Now, you have heard evidence of prior art that the

09:14:44    7   Patent Office may or may not have evaluated.          The fact that

09:14:50    8   any particular reference was or was not considered by the

09:14:54    9   Patent Office does not change Supercell's burden of proof.

09:14:58   10             However, in making your decision as to whether

09:15:00   11   Supercell has met its burden of proof by clear and

09:15:04   12   convincing evidence as to a particular patent claim, you

09:15:08   13   may take into account the fact that the prior art was not

09:15:12   14   considered by the Patent Office.

09:15:14   15             Prior art differing from the prior art considered

09:15:17   16   by the Patent Office may, but does not always, carry more

09:15:22   17   weight than the prior art that was considered by the Patent

09:15:24   18   Office.

09:15:28   19             Again, ladies and gentlemen, the ultimate

09:15:29   20   responsibility for deciding whether the claims of the

09:15:32   21   patent are valid is up to you, the members of this jury.

09:15:36   22             Keep in mind that everyone has the right to use

09:15:42   23   existing knowledge and principles.        A patent cannot remove

09:15:45   24   from the public the availability to use what was known or

09:15:47   25   obvious before the invention was made or patent protection
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 37 of 118 PageID #:
                                       19129                                       1387



09:15:53    1   was sought.

09:15:53    2           Infringement, like -- excuse me.

09:15:58    3           Like infringement, invalidity is determined on a

09:16:00    4   claim-by-claim basis.     In making your determination as to

09:16:04    5   invalidity, you should consider each claim separately.

09:16:08    6           If one claim of a patent is invalid, that does not

09:16:11    7   mean that any other claim is necessarily invalid.           Claims

09:16:17    8   are construed the same way for determining infringement as

09:16:19    9   for determining invalidity.

09:16:22   10           Supercell, the Defendant, contends that the '137,

09:16:27   11   the '481, the '655, and the '837 [sic] patents are invalid

09:16:33   12   as being either anticipated or as being obvious.

09:16:38   13           Anticipation must be determined on a

09:16:43   14   claim-by-claim basis.     Supercell must prove by clear and

09:16:46   15   convincing evidence that all of the requirements of a claim

09:16:49   16   are present in a single piece of prior art.

09:16:54   17           To anticipate the invention, the prior art does

09:16:57   18   not have to use the same words as in the claim, but all the

09:17:02   19   requirements of the claim must have been disclosed and

09:17:06   20   arranged as in the claim.

09:17:09   21           The claim requirements may either be disclosed

09:17:13   22   expressly or inherently, that is, necessarily implied, such

09:17:17   23   that a person having ordinary skill in the art in the

09:17:19   24   technology of the invention looking at that one single

09:17:25   25   reference could make and use the claimed invention.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 38 of 118 PageID #:
                                       19130                                       1388



09:17:28    1           Where Supercell is relying on prior art that was

09:17:32    2   not considered by the Patent Office during the examination,

09:17:38    3   you may consider whether that prior art is significantly

09:17:41    4   different and more relevant than the prior art that the

09:17:45    5   PTO, the Patent Office, did consider.

09:17:48    6           If you decide it is different and more relevant,

09:17:51    7   you may weigh that prior art more heavily when considering

09:17:58    8   whether the challenger has carried its clear and convincing

09:18:04    9   burden of proof as to invalidity.

09:18:05   10           If a dependent claim is anticipated by the prior

09:18:07   11   art, then the claims from which it depends are necessarily

09:18:13   12   anticipated, as well.

09:18:16   13           Additionally, even though an invention may not

09:18:20   14   have been identically disclosed or described before it was

09:18:23   15   made by an inventor in order to be patentable, the

09:18:28   16   invention also must not have been obvious to a person of

09:18:32   17   ordinary skill in the field of technology of the patent at

09:18:35   18   the time the invention was made or before the filing date

09:18:40   19   of the patent.

09:18:43   20           Supercell is required to establish that a patent

09:18:46   21   claim is invalid by showing by clear and convincing

09:18:48   22   evidence that the claimed invention would have been obvious

09:18:57   23   to persons having ordinary skill in the art at the time the

09:19:00   24   invention was made or patent was filed in the field of the

09:19:03   25   invention.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 39 of 118 PageID #:
                                       19131                                       1389



09:19:04    1            In determining whether a claimed invention is

09:19:07    2   obvious, ladies and gentlemen, you must consider the level

09:19:09    3   of ordinary skill in the field of the invention that

09:19:12    4   someone would have had at the time the invention was made

09:19:16    5   or the patent was filed, the scope and content of the prior

09:19:21    6   art, and any differences between the prior art and the

09:19:23    7   claimed invention.

09:19:24    8            Keep in mind that the existence of each and every

09:19:32    9   element of the claimed invention in the prior art does not

09:19:36   10   necessarily prove obviousness.       Most, if not all,

09:19:39   11   inventions rely on the building blocks of prior art.

09:19:43   12            In considering whether a claimed invention is

09:19:45   13   obvious, you may, but you are not required, to find

09:19:49   14   obviousness if you find that at the time of the claimed

09:19:52   15   invention or the patent's filing date there was a reason

09:19:56   16   that would have prompted a person having ordinary skill in

09:19:59   17   the field of the invention to combine the known elements in

09:20:07   18   the way the claimed invention does, taking into account

09:20:10   19   such factors as:

09:20:11   20            (1) Whether the claimed invention was merely the

09:20:14   21   predictable result of using prior art elements according to

09:20:17   22   their known function;

09:20:18   23            (2) whether the claimed invention provides an

09:20:21   24   obvious solution to the known problem in the relevant

09:20:26   25   field;
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 40 of 118 PageID #:
                                       19132                                       1390



09:20:26    1           (3) whether the prior art teaches or suggests the

09:20:31    2   desirability of combining elements in the claimed

09:20:35    3   invention, such as where there is a motivation to combine;

09:20:40    4           (4) whether the prior art teaches away from

09:20:44    5   combining elements in the claimed invention;

09:20:46    6           And (5) whether it would have been obvious to try

09:20:49    7   the combinations in the claimed invention, such as where

09:20:53    8   there is a design incentive or market pressure to solve a

09:20:57    9   problem and there are a finite number of identified,

09:21:01   10   predictable solutions, although obvious to try is not

09:21:05   11   sufficient in unpredictable technologies.

09:21:08   12           To -- to find that it renders the invention

09:21:13   13   obvious, you must find that the prior art provided a

09:21:16   14   reasonable expectation of success.

09:21:22   15           In determining whether the claimed invention was

09:21:23   16   obvious, consider each claim separately.         Do not use

09:21:26   17   hindsight.    In other words, ladies and gentlemen, you

09:21:32   18   should not consider what a person of ordinary skill in the

09:21:34   19   art would know now or what has been learned from the

09:21:37   20   teaching of the asserted patents.

09:21:39   21           In making these assessments, you should take into

09:21:43   22   account any objective evidence, sometimes called secondary

09:21:51   23   considerations, that may shed light on the obviousness or

09:21:54   24   not of the claimed invention, such as:

09:21:58   25           (1)    Whether the invention was commercially
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 41 of 118 PageID #:
                                       19133                                       1391



09:22:01    1   successful;

09:22:02    2           (2) whether the invention satisfied a long-felt

09:22:05    3   need in the art;

09:22:06    4           (3) whether others had tried and failed to make

09:22:09    5   the claimed invention;

09:22:11    6           (4) whether others invented the claimed invention

09:22:15    7   at roughly the same time;

09:22:17    8           (5) whether there were changes or related

09:22:22    9   technologies or market needs contemporaneous with the

09:22:25   10   claimed invention;

09:22:26   11           (6) whether others in the field praised the

09:22:29   12   claimed invention;

09:22:30   13           And (7), whether others sought or obtained rights

09:22:37   14   to the patent from the patentholder.

09:22:40   15           No factor alone is dispositive, and you must

09:22:43   16   consider the obviousness or non-obviousness of the

09:22:46   17   inventions as a whole.     These factors are relevant only if

09:22:49   18   there is a connection or a nexus between the factor and the

09:22:52   19   asserted claims of the asserted patents.

09:22:54   20           Even if you conclude that some of the above

09:22:58   21   indicators have been established, those factors should be

09:23:01   22   considered along with all the other evidence in the case in

09:23:05   23   determining whether Supercell has proved that the claimed

09:23:07   24   invention would have been obvious.

09:23:10   25           In determining whether the claimed invention was
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 42 of 118 PageID #:
                                       19134                                       1392



09:23:13    1   obvious, consider each claim separately, but understand

09:23:18    2   that if a dependent claim is obvious, then the claims from

09:23:21    3   which it depends are necessarily obvious, as well.

09:23:25    4            Now, several times in these instructions I

09:23:31    5   referred to a person of ordinary skill in the field of the

09:23:33    6   invention.   It's up to you to decide, ladies and gentlemen,

09:23:36    7   the level of ordinary skill in the field of the invention.

09:23:40    8            In deciding the level of ordinary skill -- in

09:23:44    9   deciding what it is, you should consider all the evidence

09:23:47   10   introduced during the course of the trial including:

09:23:52   11            (1) The levels of education and experience of the

09:23:55   12   inventors and other persons working in the field;

09:23:59   13            (2) the types of problems encountered in the

09:24:02   14   field;

09:24:02   15            (3) prior art solutions to those problems;

09:24:06   16            (5) [sic] rapidity with which inventions are made;

09:24:14   17            And (5) the sophistication of the technology.

09:24:18   18            A person of ordinary skill in the art is a

09:24:20   19   hypothetical person who is presumed to be aware of all the

09:24:26   20   relevant prior art at the time of the claimed invention.

09:24:28   21            If you find that GREE has proven that Supercell

09:24:32   22   has infringed any of the asserted claims and that Supercell

09:24:37   23   has failed to show that the asserted claims are invalid,

09:24:41   24   you must then consider the proper amount of damages, if

09:24:44   25   any, to award to GREE.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 43 of 118 PageID #:
                                       19135                                       1393



09:24:46    1              I'll now instruct you about the measure of

09:24:49    2   damages.    However, by instructing you on damages, ladies

09:24:54    3   and gentlemen, I am not suggesting which party should win

09:24:56    4   this case on any issue.

09:25:00    5              If you find that Supercell has not infringed any

09:25:03    6   of the asserted claims or that all of the infringed claims

09:25:07    7   are invalid, then GREE is not entitled to any damages.

09:25:12    8              If you award damages, they must be adequate to

09:25:16    9   compensate GREE for any infringement of the asserted claims

09:25:20   10   you may find.    You may not award and you must not award

09:25:26   11   GREE more damages than are adequate to compensate it for

09:25:31   12   the infringement, nor should you include any additional

09:25:33   13   amount for the purpose of punishing Supercell.

09:25:37   14              The patent law specifically provides that damages

09:25:40   15   for infringement may not be less than a reasonable royalty.

09:25:46   16              GREE has the burden to establish the amount of its

09:25:50   17   damages by a preponderance of the evidence.          In other

09:25:51   18   words, you should award only those damages that GREE

09:25:55   19   establishes that it, more likely than not, suffered as a

09:26:00   20   result of Supercell's infringement of the asserted claims.

09:26:05   21              While GREE is not required to prove the amount of

09:26:07   22   its damages with mathematical precision, it must prove them

09:26:12   23   with reasonable certainty.      GREE is not entitled to damages

09:26:17   24   that are remote or are speculative.

09:26:19   25              There are different types of damages that GREE may
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 44 of 118 PageID #:
                                       19136                                       1394



09:26:25    1   be entitled to recover.

09:26:26    2            In this case, GREE seeks damages in the form of a

09:26:29    3   reasonable royalty.

09:26:30    4            A reasonable royalty is the amount of royalty

09:26:33    5   payment that a patentholder and the alleged infringer would

09:26:38    6   have agreed to in a hypothetical negotiation taking place

09:26:43    7   at a time immediately prior to when the infringement first

09:26:46    8   began.

09:26:47    9            You've heard references throughout this trial to

09:26:51   10   whether GREE should be entitled to a running royalty or a

09:26:56   11   lump sum royalty.     If you -- if you find that GREE is

09:26:59   12   entitled to damages, you must decide whether the parties

09:27:02   13   would have agreed to a running royalty or a fully paid-up

09:27:07   14   lump sum royalty at the time of the hypothetical

09:27:10   15   negotiation.

09:27:10   16            A running royalty is a fee paid for the right to

09:27:14   17   use the patent that is paid for each unit of the infringing

09:27:20   18   products that have been sold.       A running royalty can be

09:27:23   19   based on the revenue from or the volume of sales of

09:27:26   20   licensed products.

09:27:28   21            If there are additional units sold in the future,

09:27:32   22   any damages for these sales will not be addressed by you.

09:27:35   23   If you decide that a running royalty is appropriate, then

09:27:38   24   you must -- then the damages you award, if any, should

09:27:42   25   reflect the total amount necessary to compensate GREE for
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 45 of 118 PageID #:
                                       19137                                       1395



09:27:46    1   Supercell's past infringement.

09:27:48    2           However, a lump sum royalty is when the infringer

09:27:53    3   pays a single price for a license covering both past and

09:27:57    4   future infringing sales.      If you decide that a lump sum

09:28:02    5   royalty is appropriate, then the damages you award, if any,

09:28:06    6   should reflect the total amount necessary to compensate

09:28:11    7   GREE for Supercell's past and future infringement.

09:28:13    8           In determining the reasonable royalty, you should

09:28:18    9   consider all the facts known -- known and available to the

09:28:22   10   parties at the time the infringement began.          Some kinds of

09:28:27   11   the factors that you may consider in making your

09:28:30   12   determination are:

09:28:31   13           (1) the value of the claim -- the value that the

09:28:36   14   claimed invention contributes to the accused product;

09:28:40   15           (2) the value that factors other than the claimed

09:28:43   16   invention contribute to the accused product;

09:28:44   17           (3) comparable license agreements or other

09:28:49   18   transactions, such as those covering the use of the claimed

09:28:52   19   invention or similar technology;

09:28:54   20           (4) the utility and advantages of patented

09:29:01   21   property over the old modes or devices, if any, that had

09:29:05   22   been used for working out similar results;

09:29:07   23           (5) the nature of the patented invention, the

09:29:11   24   character of the commercial embodiment of it as owned and

09:29:15   25   produced by the licensor, and the benefits to those who
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 46 of 118 PageID #:
                                       19138                                       1396



09:29:17    1   have used the invention;

09:29:19    2           (6) the extent to which the infringer has made use

09:29:22    3   of the invention and any evidence probative of the value of

09:29:26    4   that use;

09:29:26    5           (7) the portion of the realizable profits that

09:29:31    6   should be credited to the invention as distinguished from

09:29:35    7   the non-patented elements, the manufacturing process,

09:29:39    8   business risks, or significant features or improvements

09:29:42    9   added by the infringer;

09:29:44   10           And (8) the amount that a licensor, such as the

09:29:48   11   patentee, and a licensee, such as the infringer, would have

09:29:52   12   agreed upon at the time the infringement began if both had

09:29:57   13   been reasonably and voluntarily trying to reach an

09:29:59   14   agreement, that is, the amount which a prudent licensee who

09:30:06   15   desired as a business proposition to obtain a license to

09:30:09   16   manufacture and sell a particular article embodying the

09:30:12   17   patented invention would have been willing to pay as a

09:30:16   18   royalty and yet be able to make a reasonable profit and

09:30:21   19   which amount would have been acceptable to a prudent

09:30:24   20   patentee who was willing to grant a license.

09:30:26   21           Now, no one of these factors is dispositive,

09:30:31   22   ladies and gentlemen, and you can and should consider all

09:30:34   23   the evidence that's presented to -- been presented to you

09:30:37   24   in this case on each of these factors.

09:30:40   25           You may also consider any other factors which in
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 47 of 118 PageID #:
                                       19139                                       1397



09:30:43    1   your mind would have increased or decreased the royalty the

09:30:46    2   alleged infringer would have been willing to pay and the

09:30:49    3   patent owner would have been willing to accept, acting as

09:30:57    4   normally prudent business people.

09:30:59    5           You've heard throughout the trial references to

09:31:03    6   whether the reasonable royalty should be a running royalty

09:31:06    7   or lump sum.

09:31:07    8           If you find that GREE is entitled to damages, you

09:31:09    9   must decide whether the parties would have agreed to a

09:31:13   10   running royalty or a fully paid-up lump sum royalty at the

09:31:16   11   time of the hypothetical negotiation.

09:31:16   12           GREE is entitled to damages for at least as early

09:31:21   13   as the date of first infringement after the issuance of the

09:31:26   14   asserted patents.

09:31:27   15           In addition to seeking damages for alleged

09:31:29   16   infringement after the asserted patents issued, GREE also

09:31:33   17   contends that it should be awarded damages for the '137 and

09:31:38   18   the '655 patents before those two patents issued.

09:31:43   19           To be entitled to damages before the issuance of a

09:31:47   20   patent, GREE must prove that:

09:31:49   21           (1) Supercell had actual notice of a published

09:31:54   22   patent application for that patent;

09:31:56   23           And (2) the asserted claims of the issued patent

09:32:00   24   are substantially identical to the claims of the published

09:32:03   25   application.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 48 of 118 PageID #:
                                       19140                                       1398



09:32:04    1           Actual notice does not require any affirmative act

09:32:09    2   by GREE notifying Supercell of the published patent

09:32:13    3   application and may be proven by circumstantial evidence.

09:32:19    4           The dates on which these damages begin are:

09:32:23    5           For the -- for the '594 patent, June the 11th,

09:32:28    6   2018.

09:32:28    7           For the '137 and '481 patents, September the 12th,

09:32:33    8   2016, or at the latest, March the 28th, 2017.

09:32:37    9           For the '655 patent, September the 12th, 2016, or

09:32:43   10   at the latest, September the 26th, 2017.

09:32:47   11           And for the '873 patent, December the 12th, 2018.

09:32:51   12           Now, in considering this hypothetical negotiation,

09:32:55   13   you should focus on what the expectations of the

09:32:57   14   patentholder and the alleged infringer would have been had

09:33:02   15   they entered into an agreement at that time and had they

09:33:05   16   acted reasonably in their negotiations.

09:33:07   17           In determining this, you must assume that both

09:33:12   18   believe the asserted claims were valid and infringed, and

09:33:16   19   both parties were willing to enter into an agreement.

09:33:20   20           The reasonable royalty that you determine must be

09:33:23   21   a royalty that would have resulted from the hypothetical

09:33:27   22   negotiation and not simply a royalty that either party

09:33:29   23   would have preferred.

09:33:32   24           The law requires that any damages awarded to GREE

09:33:36   25   correspond to the value of the alleged inventions within
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 49 of 118 PageID #:
                                       19141                                       1399



09:33:39    1   the accused products as distinct from other unpatented

09:33:43    2   features of the accused products or other features, such as

09:33:47    3   marketing or advertising or Supercell's size or market

09:33:51    4   position.

09:33:52    5            This is particularly true where the accused

09:33:55    6   products have multiple features and multiple components not

09:33:59    7   covered by the patent or where the accused products work in

09:34:03    8   conjunction with other non-patented items.          Therefore, the

09:34:09    9   amount you find as damages must be on the value

09:34:15   10   attributable to the patented technology alone.

09:34:18   11            Now, ladies and gentlemen, having given you these

09:34:21   12   instructions, we will proceed to hear closing arguments

09:34:23   13   from the parties.

09:34:24   14            Plaintiff, you may now present your first closing

09:34:27   15   argument to the jury.

09:34:28   16            MR. MOORE:    Thank you, Your Honor.

09:34:28   17            THE COURT:    Would you like a warning on your time,

09:34:30   18   Mr. Moore?

09:34:31   19            MR. MOORE:    Yes, Your Honor, three minutes -- with

09:34:34   20   three minutes remaining, please.

09:34:36   21            THE COURT:    Three minutes remaining out of your

09:34:37   22   total?

09:34:38   23            MR. MOORE:    Out of 20, please --

09:34:39   24            THE COURT:    Three out of -- so when 17 minutes

09:34:41   25   have been used?
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 50 of 118 PageID #:
                                       19142                                       1400



09:34:42    1              MR. MOORE:   Yes, sir.    Thank you.

09:34:43    2              THE COURT:   Okay.   Please proceed.

09:34:44    3              MR. MOORE:   Thank you.

09:35:10    4              THE COURT:   You may proceed when you're ready,

09:35:13    5   counsel.

09:35:13    6              MR. MOORE:   Thank you, Your Honor.

09:35:13    7              Good morning, ladies and gentlemen.

09:35:17    8              Thank you very much for your service throughout

09:35:20    9   this trial this past week.

09:35:23   10              On behalf of my client, Mr. Eiji Araki and GREE,

09:35:28   11   and my co-counsel, Ms. Smith, and my law partner,

09:35:35   12   Ms. Ludlam, we thank you very much, and it's been our

09:35:39   13   privilege and honor to present this important case to you.

09:35:43   14              You've all been very attentive, and you've all

09:35:46   15   been very patient with us as we've worked through this

09:35:49   16   trial.     And we cannot thank you enough for the civic

09:35:52   17   service that you are rendering in our system of justice,

09:35:56   18   because this is an important case on an important issue in

09:35:58   19   our country's system of justice.

09:36:02   20              Patents are in the U.S. Constitution, as I

09:36:05   21   mentioned in the opening statement, and they're there to

09:36:08   22   protect new ideas.

09:36:09   23              And GREE has had new ideas, new ideas for mobile

09:36:14   24   social games throughout its history and how to make those

09:36:17   25   games more engaging for users that play them.           We are here
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 51 of 118 PageID #:
                                       19143                                       1401



09:36:22    1   because of five U.S. patents that GREE received on those

09:36:27    2   ideas.

09:36:27    3            And we presented to you GREE's story, how it was

09:36:32    4   founded, what its businesses are.

09:36:34    5            You heard from Mr. Araki, GREE's senior vice

09:36:38    6   president and a member of its board of directors, who has

09:36:40    7   been here at trial the entire time.        And you heard him on

09:36:44    8   the witness stand last Friday explain to you all about GREE

09:36:48    9   and what it's about and why innovation is so important to

09:36:52   10   GREE and why GREE files for united -- for patents both in

09:36:56   11   the United States and around the world, to protect its

09:36:59   12   inventions, its innovations, and protect them from

09:37:03   13   competition in the industry.

09:37:04   14            And we've also seen and heard that four of these

09:37:11   15   five patents, they went through an extensive examination

09:37:14   16   process in the United States Patent Office.          In fact, four

09:37:17   17   different patent examiners looked at the applications that

09:37:22   18   GREE filed for these patents, and that was after it went

09:37:25   19   through five levels of internal approval in the first

09:37:28   20   place.

09:37:29   21            These expert examiners at the Patent Office

09:37:32   22   searched for the prior art and made sure that the patents

09:37:34   23   deserved to be protected.      And at the end of that process,

09:37:39   24   each of those four examiners concluded that GREE's

09:37:42   25   inventions were new and worthy of protection under United
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 52 of 118 PageID #:
                                       19144                                       1402



09:37:45    1   States law.

09:37:45    2           And you've heard a lot about these five patents

09:37:50    3   throughout this case.     You've heard all about what they

09:37:54    4   relate to, what their claims are, and how they're involved

09:37:57    5   in the gaming industry, such as the '594 template patent,

09:38:02    6   which allows players of certain types of games, these city

09:38:06    7   building games, to save a lot of time by copying and saving

09:38:11    8   different types of layouts, including from other players,

09:38:15    9   rather than spending the time, upwards of 20, 30 minutes to

09:38:20   10   do it themselves.

09:38:22   11           It helps them -- keep them engaged in the game,

09:38:24   12   helps the use more -- users more interested.          It also helps

09:38:28   13   the game maker retain more users, which as you've heard is

09:38:32   14   a benefit to the game makers, as well, by having more users

09:38:36   15   play their games and some portion of them decide they want

09:38:38   16   to pay to play the games more.

09:38:41   17           The '137 and '481 battle patents, you've heard how

09:38:45   18   these make these card battle games more interesting and

09:38:49   19   engaging, and they do that through a fairly complex series

09:38:52   20   of mechanics for how the points are handled, how resources

09:38:57   21   are allocated in the game, how cards are played and

09:38:59   22   updated, and how the battle takes place.

09:39:02   23           You've heard about the '655 donation patent, which

09:39:05   24   increases social engagement in games.         You've heard a lot

09:39:09   25   of testimony about keeping players engaged and keeping them
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 53 of 118 PageID #:
                                       19145                                       1403



09:39:13    1   social, making them make friends, making them interact in

09:39:17    2   groups or clans; really helps the engagement of the

09:39:22    3   players, makes them enjoy the game.        And, again, it also

09:39:24    4   helps the makers of the game add more users in the game.

09:39:26    5              And the donation patent has systems and methods

09:39:29    6   that do that by encouraging gifting among users,

09:39:34    7   encouraging one user to give to another, and then giving

09:39:37    8   the recipient an incentive to perhaps encourage the

09:39:40    9   receiver of the gift to do the same thing in return.

09:39:43   10              And, lastly, you heard about the '873 patent and

09:39:46   11   how it increases the user playability and engagement of

09:39:52   12   shooting games on a small touchscreen, how it helps the

09:39:55   13   controls work so that these games actually work on your

09:39:58   14   phone, and how that helps players be more engaged and more

09:40:02   15   interested and also helps the makers of the games, as well.

09:40:05   16              Now, GREE played by the rules.       When it came up

09:40:10   17   with new ideas, it sought patents, and it got those

09:40:13   18   patents.

09:40:13   19              Supercell did not play by the rules, and that's

09:40:16   20   what this case is about.      We're ask -- we're going to ask

09:40:19   21   you to hold Supercell responsible for that decision.

09:40:22   22              Now, the trial started off last week after you

09:40:27   23   were selected and sworn in and we presented our opening

09:40:32   24   statements, the trial started off with us addressing why we

09:40:34   25   are all here.    As His Honor told you the very first day
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 54 of 118 PageID #:
                                       19146                                       1404



09:40:40    1   when all of you, along with many others, were gathered out

09:40:46    2   there in the audience, this is a patent infringement case.

09:40:48    3             So what did we do?     Our very first witness came up

09:40:51    4   on the stand to talk about patent infringement, Dr. Robert

09:40:54    5   Akl.    And he testified, I think, for over five hours last

09:40:58    6   Thursday afternoon, Friday morning, into Friday afternoon.

09:41:01    7   It was a long time on the stand.        I was tired, I'm sure he

09:41:06    8   was tired, no doubt many of you may have been tired, as

09:41:08    9   well.

09:41:09   10             But why did we do that?      We did that because we

09:41:12   11   wanted to show you beyond any doubt that Supercell

09:41:15   12   infringes each of GREE's five patents.

09:41:18   13             And we took the time to do that.        We took the time

09:41:21   14   in our case, nearly half of the time that we spent in our

09:41:25   15   case under the time we were allotted was spent on this

09:41:28   16   question of infringement, and we showed you exhaustive

09:41:32   17   evidence of that.

09:41:33   18             We showed you the games.      We showed you many

09:41:35   19   videos.    We -- we paused them.     We played them over again.

09:41:39   20   We wanted you to understand how these games work and why

09:41:42   21   they infringe.    And we showed you each and every word of

09:41:44   22   the 10 patent claims in the five patents that we are here

09:41:47   23   to prove that Supercell infringes.

09:41:49   24             We also showed you their source code.         And as you

09:41:55   25   saw, that was -- involved a little bit more than showing
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 55 of 118 PageID #:
                                       19147                                       1405



09:41:57    1   the videos.   We had to seal the courtroom.         We had to get

09:42:01    2   out paper, present it on the ELMO, I had to move it around.

09:42:04    3   And Dr. Akl walked through the source code for each of

09:42:07    4   the -- that was relevant to each of the three games that

09:42:10    5   infringe GREE's five patents.       And he showed you where in

09:42:13    6   the code Supercell has GREE's patented technology.            He

09:42:18    7   showed you that in detail.

09:42:19    8           And you heard a lot about source code in this

09:42:22    9   trial and why it is important.

09:42:25   10           This is testimony from Supercell's own expert,

09:42:29   11   Dr. Mark Claypool, who was one of the witnesses who

09:42:32   12   testified by video.

09:42:33   13           And Dr. Claypool I thought perhaps said it best:

09:42:39   14   To know what the game is really doing, you look at the

09:42:42   15   code.

09:42:42   16           And that's what we did, and we showed you that,

09:42:46   17   and we showed you that infringement that Supercell has by

09:42:51   18   having GREE's inventions in its code.

09:42:53   19           Now, what did Supercell bring?          It had four

09:42:56   20   Supercell witnesses testify at this trial, one live, and

09:43:00   21   three by video.

09:43:01   22           Mr. Harper, who came in for a brief time last

09:43:04   23   Monday and took the stand and is on the board, doesn't know

09:43:09   24   anything about source code.

09:43:09   25           Mr. Joas, who is the game lead for Clash of Clans,
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 56 of 118 PageID #:
                                       19148                                       1406



09:43:13    1   admitted he doesn't know anything about source code.

09:43:15    2           Mr. Ahlgren, the game lead for Clash Royale, also

09:43:22    3   admitted doesn't know anything about source code.

09:43:24    4           These are the people who lead the teams, who write

09:43:26    5   the code and program the games, the most important evidence

09:43:30    6   in the case, and Supercell presented nothing from them.

09:43:32    7           Now, its fourth witness, Mr. Franzas, did know

09:43:37    8   about the source code for Brawl Stars, but I think it's

09:43:39    9   important what he said.      As he testified, he testified that

09:43:44   10   the code works exactly how Dr. Akl describes it.

09:43:47   11           And this is one example of that testimony where he

09:43:50   12   said that a particular source code function had to be

09:43:53   13   called in order for an enemy to hit -- be hit in the Brawl

09:43:58   14   Stars game.

09:43:59   15           Nobody else walked through that door or showed up

09:44:02   16   on the video screen from Supercell to talk about the most

09:44:05   17   important evidence in the case.

09:44:06   18           So what did Supercell do instead?          They presented

09:44:10   19   a number of excuses on the question of infringement.            They

09:44:14   20   played some word games, they pointed you to some of the

09:44:17   21   figures in the patents, and they ignored a very important

09:44:20   22   instruction from the Court you just heard, and I'll walk

09:44:26   23   through examples of each of those.

09:44:27   24           The instruction that you just heard relates to

09:44:32   25   this question of comprising.       And "comprising" is a term
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 57 of 118 PageID #:
                                       19149                                       1407



09:44:42    1   that is in each of the patents.

09:44:44    2            What that means is that the patent claim lists

09:44:48    3   the -- the minimum checklist.       All of the words in the

09:44:52    4   claim must be present for there to be infringement, but

09:44:56    5   there could be other things.       So this is just the minimum

09:44:58    6   of what the product must do.       If you do that minimum

09:45:01    7   checklist, you infringe.

09:45:02    8            And when you get back to the jury room and receive

09:45:04    9   your copy of the final jury instructions, I would like to

09:45:07   10   ask you to look on the top of Page 11 of those

09:45:10   11   instructions, because that's where this instruction is

09:45:12   12   found.

09:45:12   13            And there's an example that follows that says --

09:45:16   14   and His Honor just read it -- if you take a claim that

09:45:19   15   covers the invention of a table, if -- if the claim recites

09:45:23   16   a tabletop, four legs, and nails that hold them together,

09:45:25   17   then the claim covers any table that contains those

09:45:28   18   structures, even if it also has other things, like leaves

09:45:32   19   or wheels.

09:45:33   20            So, in other words, the table with the structure

09:45:39   21   in the claim infringes the claim.        If you put wheels on the

09:45:46   22   table, it still infringes the claim.        You don't get out of

09:45:49   23   an infringement by doing something else.         If you infringe,

09:45:52   24   you infringe.   If you infringe even once, you infringe.            If

09:45:55   25   other times you don't infringe but you've infringed before,
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 58 of 118 PageID #:
                                       19150                                       1408



09:45:59    1   you still infringe.

09:46:00    2            And if I get a speeding ticket, I can't go to

09:46:04    3   court and say, well, I wasn't speeding yesterday.           That

09:46:07    4   doesn't get me out of a speeding ticket.         It's the same

09:46:10    5   thing with infringement.      If you infringe, you infringe,

09:46:13    6   even if sometimes you do other things.

09:46:14    7            And that's what we heard from Supercell in this

09:46:19    8   case.   For example, they spent a lot of time talking about

09:46:23    9   Clash of Clans and how when you use the copy layout

09:46:26   10   feature, sometimes you might get this pop-up, and that's

09:46:29   11   because there's some buildings that aren't in your

09:46:32   12   inventory that your clan mate may have.

09:46:35   13            Well, you heard there's plenty of times that this

09:46:38   14   pop-up doesn't happen.     And all those times there's

09:46:40   15   infringement.   The game infringes because it infringes,

09:46:42   16   even if other times maybe it doesn't infringe.           This pop-up

09:46:48   17   is the wheels on Supercell's table.

09:46:50   18            And now, we don't agree with this.         As Dr. Akl

09:46:54   19   explained, the pop-up also infringes.         But the point is

09:46:58   20   they infringe, regardless.      The pop-up doesn't always

09:47:03   21   happen, and when it does, it's the wheels on their table.

09:47:05   22            The word games they played are maybe exemplified

09:47:11   23   best by an argument they made that in Clash of Clans.              When

09:47:14   24   you apply the layout editor, after you've moved a building,

09:47:19   25   that the building does not move.        And they said that.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 59 of 118 PageID #:
                                       19151                                       1409



09:47:19    1   There's no moving in Claim 1 because the -- when you --

09:47:22    2   when you change the layout, it first goes blank and then

09:47:26    3   the new layout then comes up.

09:47:28    4           Well, even Dr. Claypool couldn't keep up those

09:47:32    5   word games.     He said:     They are moved to a different

09:47:34    6   location.

09:47:34    7           And so there's infringement of the '594 patent

09:47:36    8   based on Supercell's own expert.

09:47:41    9           On the battle patents, one of the contentions that

09:47:43   10   Supercell made was that you can select Elixir even if the

09:47:48   11   amount of -- sorry, you can select a card, even if the

09:47:51   12   amount of cost of the card is greater than the amount of

09:47:55   13   Elixir you have, and that that doesn't mean the less than

09:47:57   14   or equal to claim requirement.

09:48:05   15           But Mr. Ahlgren, its own game lead, didn't agree

09:48:06   16   with that.    He said:      You can only play a card when its

09:48:09   17   cost is less than or equal to.

09:48:12   18           And the basis for their argument otherwise is it's

09:48:14   19   saying that their own expert called Future Play, but even

09:48:17   20   he admitted Future Play rarely happens.         You don't do it

09:48:21   21   all the time.     Most of the time when you go to select a

09:48:24   22   card, if you don't have enough Elixir, it says:           You don't

09:48:27   23   have enough Elixir.        If you do, then it plays the card.

09:48:30   24           Only in a very rare situation because of the delay

09:48:32   25   between the phone and the server, the -- the game might let
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 60 of 118 PageID #:
                                       19152                                       1410



09:48:35    1   you actually bring the card out, but even then, it waits to

09:48:40    2   drop it down until you have enough Elixir.

09:48:42    3            Well, Clash Royale infringes regardless of Future

09:48:46    4   Play.   It infringes because they infringe.         They infringe

09:48:48    5   every time Future Play doesn't come up.         Future Play is the

09:48:52    6   wheels on their table.     And that's a distraction from the

09:48:56    7   question of infringement.

09:48:57    8            On the sequence question, you heard some testimony

09:49:01    9   about this yesterday.     Supercell tried to persuade you that

09:49:03   10   Clash Royale doesn't subtract before it adds, but you heard

09:49:08   11   Dr. Akl explain through the source code all they're

09:49:10   12   pointing to is a timer that tells you when the next Elixir

09:49:15   13   is going to come.    That's what the code says.         That's what

09:49:18   14   the best evidence shows.      So there's infringement of the

09:49:22   15   battle patents, as well.

09:49:23   16            For the '655 donation patent, we spent a lot of

09:49:27   17   time looking at Figure 7b, which is a flowchart, and

09:49:27   18   particularly, the bottom of that.        Again, we don't look at

09:49:30   19   figures for infringement.      We look at the claims.       Every

09:49:33   20   word in the claim must be present, and that's what we

09:49:36   21   compare to the product.

09:49:39   22            So it doesn't matter if the product exact -- works

09:49:43   23   exactly like a figure.     It matters if it has every word in

09:49:46   24   the claims.   And that's what we showed you.

09:49:47   25            All of their arguments about the '655 patent are
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 61 of 118 PageID #:
                                       19153                                       1411



09:49:50    1   wheels.    The argument that a player has to spend gold in

09:49:54    2   order to upgrade a card, that's wheels.         It doesn't matter.

09:49:58    3   There's still infringement even if they have to do that.

09:50:01    4   The minimum checklist is met in Clash Royale.

09:50:04    5              And you'll see this instruction, as well, Page 19.

09:50:10    6   As His Honor just said, the only correct comparison is

09:50:13    7   between the products and the language of the claim, not the

09:50:16    8   figures.     Not anything else in the patent.

09:50:20    9              There's infringement of the '655, as well.

09:50:21   10              Now, on the '873 patent, they point to the fact

09:50:27   11   that this brawler Shelly is only one of 39 brawlers.            But

09:50:33   12   she's the first one every player uses.         And the game

09:50:36   13   infringes because they use her and the cone that is the

09:50:38   14   shooting effective range.      That's the table.      These other

09:50:41   15   38 brawlers are the wheels.

09:50:42   16              Now, many of them also infringe because they have

09:50:44   17   the same type or a similar type of shooting range.            But

09:50:52   18   Shelly is the table.     That's what everyone uses.        The game

09:50:53   19   infringes.     They infringe because they infringe even if

09:50:57   20   they have wheels on the table.

09:50:58   21              They also argue that somehow touch doesn't mean

09:51:01   22   touch; that -- that there's not a touch operation because

09:51:04   23   you've actually got to touch and -- and drag your finger or

09:51:08   24   swipe your finger in order to move this cone around.

09:51:12   25              Well, that's touching.     This is a touchscreen.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 62 of 118 PageID #:
                                       19154                                       1412



09:51:14    1   You touch the screen.     Even if you end up dragging your

09:51:17    2   finger or swiping, that's still a touch operation.            Touch

09:51:20    3   means touch.   You touch the game to play it.         And when you

09:51:23    4   do that, that cone moves exactly in the direction of your

09:51:27    5   finger.   You saw that slow-motion video.

09:51:29    6             And the claim doesn't -- as the Court has

09:51:32    7   interpreted, the claim does not require that the cone

09:51:34    8   come -- that -- that the -- your finger be on your player.

09:51:38    9   It can be off to the right, as long as the cone from the

09:51:42   10   player moves in the direction your finger moves.           And

09:51:44   11   that's exactly what Dr. Akl showed.

09:51:46   12             They also for this one focus on the figures.           They

09:51:50   13   showed you this Figure 5 a lot with the targeting circle.

09:51:53   14   And I think they're doing that because they want you to

09:51:55   15   think that they found some old videos on YouTube that --

09:51:55   16   where they were some older shooting games that also shoot

09:51:55   17   targeting circles.

09:52:03   18             But the patent is not just relating to a targeting

09:52:05   19   circle.   It's the claims that matter.        Don't be fooled by

09:52:10   20   their arguments about the figures.

09:52:11   21             And so on the question of infringement, we will

09:52:13   22   ask that you check "yes" and find that Supercell infringes.

09:52:18   23             The question is:    Do they infringe any of the

09:52:20   24   asserted claims?     We believe that we've proven they

09:52:26   25   infringe all 10.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 63 of 118 PageID #:
                                       19155                                       1413



09:52:26    1             THE COURT:   17 minutes have been used.

09:52:28    2             MR. MOORE:   Thank you, Your Honor.

09:52:29    3             But if they -- if you find even one infringed,

09:52:31    4   then you should check "yes."

09:52:33    5             On the question of validity, they don't even argue

09:52:35    6   this for the '594 patent.      And as you heard, the patent --

09:52:40    7   the other four patents are presumed valid.

09:52:45    8             There is a higher burden of proof of clear and

09:52:47    9   convincing evidence because of the experts at the Patent

09:52:53   10   Office.

09:52:53   11             And what did we not see on the question of

09:52:55   12   invalidity?    They presented no source code for any of the

09:52:57   13   prior art games that they relied on.        They told you six

09:53:02   14   different games invalidate the patents but showed you no

09:53:04   15   source code.    They didn't play any of those games

09:53:06   16   themselves.    And as Dr. Akl showed you, a lot of the claim

09:53:11   17   elements are missing.

09:53:13   18             So for this questions, you should check "no" on

09:53:15   19   the question of invalidity.

09:53:16   20             On the question of willfulness, the instruction

09:53:21   21   the Court has just given is that there was willfulness if

09:53:24   22   Supercell acts recklessly or with indifference to GREE's

09:53:28   23   rights.   And that's exactly what we've shown you.          This is

09:53:32   24   the timeline I've showed you in the opening statement.

09:53:35   25             After Supercell knew of the patent, it very
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 64 of 118 PageID #:
                                       19156                                       1414



09:53:37    1   quickly started talking about the copy layout feature

09:53:41    2   internally.

09:53:41    3              And then we saw the internal message -- excuse

09:53:46    4   me -- then they -- we'll show you the internal message

09:53:49    5   where they admit it was in GREE's patent, and then they

09:53:52    6   added the copy layout feature.

09:53:53    7              Now, what was their party line?       Their witnesses

09:53:56    8   all sang from the same sheet of music.         They all said, we

09:54:01    9   don't monitor GREE or GREE's games of GREE's patents.

09:54:04   10   Mr. Joas, Mr. Ahlgren, Mr. Franzas all answered the same

09:54:09   11   questions.

09:54:10   12              But we showed you Plaintiff's Exhibit 68.         They

09:54:12   13   knew about the GREE '594 patent.        They knew it covered the

09:54:18   14   copy layout.     And they went ahead and put it in the product

09:54:20   15   anyway.     And we showed you they knew of all of the other

09:54:23   16   patents, as well, and they went ahead and kept infringing

09:54:26   17   anyway.

09:54:26   18              There was some reference to the right to defend

09:54:29   19   themselves, and anybody's wrongfully accused has that

09:54:33   20   right.     And that's certainly true.     But we wrote them in

09:54:35   21   2016, and told them that they infringed.         They didn't write

09:54:38   22   back and say, well, let me show you how we're wrongfully

09:54:42   23   accused.     Let me defend myself now.     Here's why we don't

09:54:46   24   infringe.     Here's why your patent are invalid.        They

09:54:49   25   ignored us.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 65 of 118 PageID #:
                                       19157                                       1415



09:54:50    1              And in 2019, when they signed a license in Japan

09:54:53    2   to all of our patents there, they didn't do the same thing

09:54:56    3   and say, well, let me now sit down and show you why we

09:54:58    4   don't infringe in the United States, why your patents are

09:55:01    5   invalid.    They had that right to defend themselves.           They

09:55:04    6   made us come here for them to present that.          They could

09:55:06    7   have done that a lot earlier.

09:55:08    8              On the question of -- on the question of

09:55:11    9   willfulness, then, we would ask that you check "yes" to

09:55:14   10   that question.

09:55:14   11              On the question of damages, you heard that

09:55:23   12   Supercell makes a lot of revenue on these games in the

09:55:29   13   United States, almost $1.2 billion from the three games

09:55:34   14   just in the United States.

09:55:35   15              And you heard GREE's evidence on that.        GREE

09:55:37   16   presented the best evidence that you saw in this trial on

09:55:41   17   damages, showed the features were important, players liked

09:55:44   18   them, they help engagement.

09:55:47   19              Dr. Neal testified to his survey.

09:55:48   20              Dr. Becker presented a detailed economic analysis.

09:55:51   21   He went through all the evidence, crunched a lot of data,

09:55:52   22   and presented precise royalties for each patent, royalties

09:55:56   23   between .7 and 2.4 percent, and a total royalty of between

09:56:04   24   18-and-a-half million and 24-and-a-half million, again,

09:56:06   25   depending for two of the patents on when you find the first
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 66 of 118 PageID #:
                                       19158                                       1416



09:56:10    1   date the royalty should be begin, whether it's the

09:56:13    2   September 26 letter or whether it's the issue or grant date

09:56:18    3   of the patent.

09:56:18    4              And so those are the royalties that we will ask

09:56:22    5   you to fill in on the verdict form.        You will see -- and

09:56:27    6   I'll move ahead to this.      You will see on the verdict form

09:56:31    7   the question about what sum of money paid in cash would

09:56:34    8   compensate GREE for its -- for damages, and we would ask

09:56:38    9   you to write the larger sum that we presented,

09:56:41   10   $24,666,002.00.

09:56:47   11              Now, another question will be, what is the form of

09:56:50   12   damages?    And that's a question of a lump sum or -- or a

09:56:54   13   running royalty.     And on that question, we would ask that

09:56:57   14   you find a reasonable royalty for past sales.

09:57:01   15              And the reason for that, is that allows Supercell

09:57:05   16   to make a decision.     Are these features really not that

09:57:09   17   valuable as they say?     Because if that's the case, then

09:57:13   18   they can pay us for what they've done.         And they can take

09:57:16   19   them out tomorrow, and they cannot pay another dime.

09:57:20   20              But if they are valuable, then they should keep

09:57:24   21   paying for their use of the features, because these patents

09:57:29   22   don't expire for another 14 years.

09:57:33   23              A lump sum would give Supercell 14 years of free

09:57:36   24   infringement.     And we think the right result is that they

09:57:39   25   pay for what they use.     And if they really don't think the
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 67 of 118 PageID #:
                                       19159                                       1417



09:57:42    1   patents are valuable -- or the patented features are

09:57:46    2   valuable, they can take them out of the products tomorrow.

09:57:48    3           You're going to hear from me again following

09:57:53    4   Supercell's argument.     And I will have the chance to

09:57:55    5   address you one more time then and to thank you again for

09:57:58    6   your service.

09:57:59    7           But for right now, thank you for listening to me

09:58:01    8   and for listening to our case throughout this trial.

09:58:06    9           THE COURT:     Thank you, counsel.

09:58:07   10           Defendant may now present its closing argument to

09:58:11   11   the jury.

09:58:12   12           MR. SACKSTEDER:      Thank you, Your Honor.

09:58:13   13           THE COURT:     Mr. Sacksteder, would you like a

09:58:20   14   warning on your time?

09:58:21   15           MR. SACKSTEDER:      I would, Your Honor.       Could you

09:58:24   16   give me a warning at 15 minutes and five minutes.

09:58:26   17           THE COURT:     I will.

09:58:28   18           MR. SACKSTEDER:      Thank you very much.

09:58:29   19           THE COURT:     Please proceed when you're ready.

09:58:31   20           MR. SACKSTEDER:      May it please the Court.

09:58:32   21           Good morning, ladies and gentlemen.           I haven't had

09:58:35   22   the opportunity to speak directly to you before, though I

09:58:40   23   think you've heard me speak to some of the witnesses in

09:58:44   24   this case.

09:58:44   25           My name is Mike Sacksteder.         I grew up in a small
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 68 of 118 PageID #:
                                       19160                                       1418



09:58:51    1   town in Southern Indiana, and I have the great honor and

09:58:55    2   privilege to represent Supercell in this case.           And I

09:58:57    3   wanted to, on behalf of myself and my team and Supercell,

09:59:01    4   thank you all very much.      As the Court has said, as the

09:59:03    5   parties have said, your service is essential to making our

09:59:08    6   system work.

09:59:08    7           I did agree with one thing that you just heard, I

09:59:15    8   agree that patents are in the United States Constitution.

09:59:18    9           But you know what else is in the United States

09:59:21   10   Constitution, the right to a jury trial, the right to stand

09:59:25   11   up to a bully if you don't think you need to knuckle under.

09:59:30   12   If you think that you have defenses to their claims,

09:59:35   13   everyone has the absolute right to take those defenses, the

09:59:41   14   defenses that were called excuses by the Plaintiff,

09:59:46   15   defenses to a jury, and have a jury decide them.           And that

09:59:52   16   also is in the United States Constitution, and that is very

09:59:55   17   important.

09:59:55   18           I have a lot to get through, so I'm going to move

10:00:01   19   pretty fast today, and I apologize for that.

10:00:04   20           I want to talk about the experts that you heard

10:00:08   21   from during the trial, and there was some discussion about

10:00:12   22   not hearing about source code.

10:00:14   23           Well, all three of Supercell's technical experts

10:00:16   24   reviewed the source code in this case, so they came and

10:00:20   25   testified that the source code supports exactly what you
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 69 of 118 PageID #:
                                       19161                                       1419



10:00:23    1   see on the screen of the phone when the games are

10:00:25    2   operating.

10:00:27    3             And so these three experts provided that

10:00:31    4   testimony, which is what they're here for.

10:00:34    5             I also want to emphasize these are all experts in

10:00:37    6   video games, and indeed in particular areas of video games

10:00:41    7   that are relevant to the patents.        And you heard from all

10:00:44    8   three of them.

10:00:44    9             From GREE, you heard from Dr. Akl.        He has taught

10:00:50   10   some one-week-long summer camps on video games to children,

10:00:56   11   but he doesn't have any professional video game experience

10:00:59   12   in the industry.

10:01:00   13             What he does have experience with is talking to

10:01:05   14   juries.   He's done that in many, many cases, and so that's

10:01:09   15   what he does for a living.      He gets paid by the -- his

10:01:14   16   university, but you heard him testify he got paid more

10:01:17   17   money by GREE this year.

10:01:19   18             And when you consider his testimony, I want you to

10:01:22   19   think about a couple of things.       One, I want you to think

10:01:24   20   about his demeanor on cross-examination.         When I had the

10:01:27   21   opportunity to question him about his theories, he acted

10:01:33   22   differently than he did on direct.        He started acting

10:01:37   23   uncomfortable, and I think that's because he knew that we

10:01:40   24   had caught him in some issues with his testimony.

10:01:43   25             And I also want you to think about the consistency
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 70 of 118 PageID #:
                                       19162                                       1420



10:01:46    1   of his testimony because there were places where he said

10:01:49    2   one thing, and, in fact, spent a lot of time on one thing.

10:01:53    3   And then he said, oh, don't pay attention to that when we

10:01:55    4   pointed out the problems with what he was saying, and he

10:01:58    5   changed his story.

10:02:00    6             And that should weigh into your consideration of

10:02:02    7   his testimony.

10:02:02    8             All right.   I'm going to go through

10:02:05    9   non-infringement of each patent followed by validity of

10:02:07   10   each patent, one patent at a time.

10:02:10   11             You heard in opening that you have to have

10:02:12   12   everything in the claim.      I like to say that it takes one

10:02:15   13   needle to pop a balloon when it comes to patent

10:02:19   14   infringement.     And you have to have everything, or there is

10:02:23   15   no infringement, and you heard that in your jury

10:02:27   16   instructions, as well.

10:02:28   17             Let's talk about the '137 and '481 patents first.

10:02:30   18   Those have been called the battle patents, and I think that

10:02:33   19   is a complete mischaracterization.        They don't cover a

10:02:37   20   battle.   They cover a very specific way of determining

10:02:39   21   whether you have enough Elixir or enough mana or enough

10:02:44   22   points to get another card.      And you have to perform

10:02:49   23   exactly that specific method in order to infringe any claim

10:02:52   24   of that patent.

10:02:52   25             This is very important from the jury instructions.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 71 of 118 PageID #:
                                       19163                                       1421



10:02:56    1   If a particular sequence is required by the claims, the

10:02:59    2   accused products must follow that sequence.          Must, not can.

10:03:06    3   Not, can sometimes and can't sometimes, must.           Selection

10:03:10    4   must precede subtraction, and subtraction must precede

10:03:17    5   addition.

10:03:18    6           And Dr. Akl agreed that if that doesn't happen,

10:03:21    7   there is no infringement of all the asserted claims.

10:03:21    8           So he spent 21 minutes of his original direct

10:03:25    9   testimony walking you through a particular video that he

10:03:29   10   said showed infringement, 21 minutes.         And then we put him

10:03:34   11   on cross-examination, and we took it frame-by-frame, and we

10:03:38   12   showed that it didn't happen.       Remember, selection,

10:03:42   13   subtraction, addition.

10:03:43   14           And you see that in the Elixir bar at the bottom,

10:03:48   15   the Elixir is still going up.       It's at 8 here.      Dr. Akl has

10:03:51   16   already taken his finger completely off the screen, not

10:03:55   17   only has he selected the card from the tray below, he's

10:03:58   18   played it in the screen, and he's taken his finger off.

10:04:01   19   The Elixir is still going up.       Selection, addition,

10:04:05   20   subtraction.   Not selection, subtraction, addition.

10:04:08   21           And, finally, it even goes up to 9, it goes up the

10:04:12   22   next full number on the Elixir bar, and it's still adding.

10:04:18   23   So it finally subtracts after that, but it's the wrong

10:04:21   24   sequence, and he admitted that in his testimony.

10:04:23   25           And he said about this video that it was to
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 72 of 118 PageID #:
                                       19164                                       1422



10:04:32    1   explicitly show the sequence of how things happen in the

10:04:35    2   game, the sequence, explicitly show it.         He spent 21

10:04:40    3   minutes on it.     He said, yes.    Then he saw that he had a

10:04:44    4   problem with it.

10:04:46    5              So he went and said, oh, wait, the source code

10:04:48    6   doesn't do that.     But -- but Mr. Friedman showed you that,

10:04:54    7   yes, the source code does do that, and he walked through

10:04:57    8   it.   I'm not going to have time to go through the complete

10:05:00    9   loop here, but he walked through and showed, well, because

10:05:02   10   the system is waiting for messages to be 20 ticks old that

10:05:07   11   addition keeps happening before the subtraction happens.

10:05:09   12              And Dr. Akl then said, oh, wait, that is only a

10:05:13   13   timer; that's not actually adding Elixir.          He hadn't said

10:05:16   14   that to you before, but he's wrong.        And there's a problem

10:05:19   15   with that testimony, as well, and we'll point that out.

10:05:22   16              So you have this period of time where you have

10:05:24   17   selection, then there's a bunch of addition, and then

10:05:28   18   there's subtraction, and that means that the claim is not

10:05:30   19   satisfied.

10:05:31   20              So when he's talking about -- he tried to

10:05:35   21   rehabilitate himself by saying, well, this is just a timer,

10:05:38   22   and he looked at the source code.        And he was asked by

10:05:41   23   counsel for GREE:     Is this related to the selection

10:05:46   24   process?     And he said:   Yes, this is where you actually --

10:05:51   25   key word "deploy" the card, and it's being used, meaning
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 73 of 118 PageID #:
                                       19165                                       1423



10:05:54    1   you put it in the field.      Not when you select it out of the

10:05:56    2   tray.

10:05:56    3           And he admitted when I cross-examined him that

10:06:03    4   selecting and deploying are two different things, and he

10:06:05    5   relied on the source code for deploying, not the source

10:06:07    6   code for selecting.     So he doesn't have evidence to support

10:06:10    7   his position, and it isn't there.

10:06:12    8           Again, particular sequence required by the claims,

10:06:20    9   and he says elsewhere:     Selection has not been completed at

10:06:24   10   this point, and the card is removed from the hand of cards

10:06:27   11   at this point.    So there's also another sequence that is

10:06:30   12   selection and then removal.      He says that selection has not

10:06:36   13   been completed before removal.       So it has to be one way or

10:06:40   14   the other, and either way there's no infringement.

10:06:42   15           I'm not going to have a lot of time to go through

10:06:45   16   invalidity.   Mr. Friedman talked about the game Magic which

10:06:49   17   was available in the 1990s.      He talked about the game

10:06:53   18   BattleForge, which was available in the 2000s, before 2010,

10:06:59   19   and he combined them where he needed to.         If there were

10:07:02   20   issues raised by GREE with this, he -- he combined them and

10:07:05   21   showed that it would be obvious to practice the claimed

10:07:08   22   invention.

10:07:09   23           And the videos that we've seen, there's been some

10:07:11   24   complaint about the videos, but those are prior art

10:07:17   25   publications, just like anything else.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 74 of 118 PageID #:
                                       19166                                       1424



10:07:20    1            And one other thing that is not relevant and you

10:07:23    2   heard a lot of from GREE, is that, oh, Supercell didn't do

10:07:27    3   this or GREE didn't do this or the expert wasn't aware of

10:07:30    4   it.   None of that matters.     It has to have been available

10:07:33    5   to the public.    And if it was on a YouTube channel, for

10:07:36    6   instance, it was available to the public.

10:07:37    7            Moving on to the '655 patent.        First, you heard

10:07:43    8   late Friday from the inventor on the '655 patent, and he's

10:07:46    9   the only inventor.    And, remember, at the beginning of the

10:07:51   10   trial, you were told that these were technologies that

10:07:55   11   added to the enhancement of the video games.

10:07:57   12            This inventor had no technical background

10:07:59   13   whatsoever, and he didn't really know how a server even

10:08:04   14   works, didn't know how a computer stores data.           His

10:08:09   15   invention is not technology, ladies and gentlemen.

10:08:14   16            Non-infringement of the '655 patent.          The claim

10:08:19   17   requirement is that there has to be display data for

10:08:22   18   selecting a first object from the possessed objects

10:08:26   19   possessed by the first user and selecting a second user

10:08:30   20   from the plurality of users.

10:08:31   21            And Dr. Zagal took you through this where you have

10:08:36   22   a donating user who has no choice.        And Dr. Akl admitted

10:08:40   23   this, too.   If somebody has requested a card, you don't get

10:08:43   24   to pick the card to give to the person, which is what the

10:08:45   25   claim is talking about.      You just have to pick the person,
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 75 of 118 PageID #:
                                       19167                                       1425



10:08:50    1   and their response to this is, well, it's -- you're picking

10:08:53    2   the person, so you're picking the card, too.          But that's

10:08:56    3   not right.     It says you pick a user and you pick an object.

10:08:59    4           Here they are picking a user, but they have no

10:09:04    5   choice whatsoever what card to give to the second user.

10:09:10    6           The other issue with infringement here is that --

10:09:18    7   looking at Claim 7f, the second object is granted when the

10:09:24    8   transfer information of the second user satisfies the

10:09:27    9   condition.     And the condition is you get -- you know, I

10:09:30   10   think sometimes it said you need to get 800 cards before

10:09:33   11   you can get an upgrade -- an opportunity to upgrade the

10:09:38   12   card.

10:09:38   13           But all you get is the opportunity, and you have

10:09:40   14   to pay gold.     And if you don't have any, you have to

10:09:43   15   acquire some in order to have this be even a possibility.

10:09:48   16   So it doesn't happen when, which is what the claim says,

10:09:53   17   the condition is satisfied.

10:09:55   18           A lot of people played FarmVille.          Nobody is

10:10:00   19   saying that that is not a well-known game.          And it has, as

10:10:04   20   you heard from Dr. Zagal, the same process.

10:10:07   21           And this on the -- on the right-hand side is

10:10:11   22   actually what the named inventor on the patent said.            This

10:10:14   23   is my invention.     You have somebody that buys a gift, gives

10:10:17   24   it to somebody else.     And if it satisfies a condition, then

10:10:20   25   the somebody else, the recipient, gets something in
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 76 of 118 PageID #:
                                       19168                                       1426



10:10:25    1   addition to that.     And that's it.     You know, that's what he

10:10:27    2   disclosed.   That's what FarmVille did.        And FarmVille did

10:10:30    3   also everything else that the patent lawyers later put into

10:10:33    4   the patent claims.

10:10:33    5            And Dr. Zagal walked you through that process.

10:10:40    6            The '873 patent, the aim and shoot patent -- first

10:10:48    7   of all, I would like to mention Shelly.         Shelly is the

10:10:52    8   first brawler.

10:10:53    9            You just heard an assertion that other brawlers

10:10:58   10   also operate in the same way that Shelly does.           There was

10:11:01   11   no evidence -- you didn't hear anything from the witness

10:11:04   12   stand.   You didn't see any documents that said, oh, yeah,

10:11:08   13   there are other -- other brawlers that operate that way.

10:11:10   14   So they have 1 out of 38 brawlers that they are accusing of

10:11:16   15   infringement.     And Shelly does not infringe.

10:11:18   16            And here's why.     And -- and this came up

10:11:25   17   yesterday.   This was in Dr. Akl's direct testimony and his

10:11:28   18   cross-examination.     The patent requires that the -- the --

10:11:42   19   that the frame is displayed in response to and based on the

10:11:48   20   position of the first touch operation.

10:11:51   21            And Dr. Akl testified both in direct and on cross,

10:11:54   22   and I confirmed it on cross because I was surprised he said

10:11:57   23   it, one of the things he said was that when you move your

10:12:00   24   thumb in a particular direction, then the cone appears in

10:12:06   25   that direction.     Did I hear you right?
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 77 of 118 PageID #:
                                       19169                                       1427



10:12:08    1              Answer:   Yes.

10:12:09    2              Well, the reason that matters is that Dr. Zagal

10:12:12    3   said:     Well, position and direction in computer science are

10:12:15    4   two different things, and it has to be based on the

10:12:18    5   position of the first touch operation and not on the

10:12:21    6   direction.

10:12:21    7              And Dr. Akl admitted that it was based on the

10:12:25    8   direction, not the position.       So there can't be any

10:12:29    9   infringement.

10:12:29   10              The other issue is that when you touch the screen,

10:12:32   11   you don't even see the frame.       There has to be two

10:12:35   12   operations, a first and a second operation, before you even

10:12:38   13   see the cone that is supposed to be the frame in this case.

10:12:42   14              And then a third one, taking your finger off the

10:12:44   15   screen in order to file -- in order to fire.

10:12:48   16              So there was some discussion just now about

10:12:54   17   showing the -- the rifle scope, the target circles in the

10:13:02   18   '873 patent.     But those show -- and I agree that -- that

10:13:06   19   the claims are what's important, but those show an

10:13:11   20   embodiment of the claims.      So this is at least what the

10:13:14   21   '873 patent says that it covers.

10:13:16   22              When you have a frame indicative of a shooting

10:13:19   23   effective range, the patent says that frame is this target

10:13:23   24   circle.     It is this rifle scope that probably many people

10:13:31   25   who have hunted have seen a rifle scope before.           And we've
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 78 of 118 PageID #:
                                       19170                                       1428



10:13:34    1   also seen it in these two games, Sniper vs. Sniper and Call

10:13:40    2   of Mini Sniper.

10:13:40    3             And the specific way that that scope is displayed

10:13:42    4   in those two prior art games and the specific way that the

10:13:48    5   shooting is done in those prior art games is exactly what

10:13:50    6   is claimed in the patent.

10:13:52    7             The thing that they say is missing is the server

10:13:58    8   apparatus to control to attack.

10:14:01    9             And so Dr. Zagal showed you the Sakurai patent.

10:14:07   10   And the Sakurai patent says:       Well, you want to do this.

10:14:09   11   You want to have the control for things like this on the

10:14:12   12   server.

10:14:14   13             And so if a person of ordinary skill in the art

10:14:16   14   had both the game and wanted to make this a game over the

10:14:21   15   Internet and it had the Sakurai, which was concerned about

10:14:25   16   people hacking the game and cheating in the game, it would

10:14:28   17   have been obvious for those two to be combined.

10:14:33   18             And you got a little misdirection here with the

10:14:37   19   Sakurai patent because the Sakurai patent was actually

10:14:41   20   considered by the Patent Office in the prosecution of the

10:14:44   21   '873 patent.   It's the only prior art reference that you

10:14:47   22   heard about that was considered by the Patent Office in any

10:14:51   23   of these.

10:14:51   24             And this one, remember, we're just using it for

10:14:55   25   (d) down below.    It isn't the heart of the claim.         It isn't
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 79 of 118 PageID #:
                                       19171                                       1429



10:14:58    1   the shooting effective range.        It isn't the frame.      It

10:15:04    2   isn't the touch operations.      It's just doing this on a

10:15:06    3   server.

10:15:07    4             And, of course, if the Patent Office considered

10:15:09    5   the Sakurai patent and they didn't have the games, they

10:15:14    6   wouldn't have anything to combine it with.          And so it's --

10:15:18    7   it means nothing that the Sakurai patent was considered

10:15:21    8   because the games that are actually the heart of the claims

10:15:23    9   were not.

10:15:24   10             Moving on to the '594 patent.       So the issue here

10:15:36   11   is that the claim that is asserted is Claim 2.           Claim 2 is

10:15:44   12   asserted only against the copy layout feature of Clash of

10:15:49   13   Clans.

10:15:50   14             In the copy layout feature, you go to another

10:15:53   15   player's layout and you copy that layout, and then

10:15:57   16   according to everyone -- according to Dr. Akl, according to

10:16:00   17   the survey expert of GREE, the way that you actually apply

10:16:07   18   that layout is to set it as active.        And that does not

10:16:14   19   happen.     Dr. Akl admitted that.

10:16:15   20             So what happens instead is you go in -- when you

10:16:20   21   borrow somebody's layout, you go into village edit mode

10:16:24   22   because you have all these conflicts between your layout

10:16:27   23   and the layout that you're borrowing.

10:16:30   24             And when that happens, you can't set it as active

10:16:35   25   until you've fixed all this.       And when you fix it, the
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 80 of 118 PageID #:
                                       19172                                       1430



10:16:39    1   other thing in the claim is that the layout that you copied

10:16:42    2   has to be related to the other player.

10:16:44    3           And Dr. Akl said:       Well, it's not really.       It's

10:16:46    4   not really related to the other player -- or he came pretty

10:16:53    5   close to that.

10:16:53    6           And this is where you heard in the jury

10:16:55    7   instructions that the words of the claims matter.

10:16:59    8           And I asked Dr. Akl:       Well, if you change the

10:17:02    9   buildings around -- he said:       Well, yes, now I've made it

10:17:07   10   my own layout.

10:17:07   11           And I said:     Well, it's not related to the other

10:17:10   12   player anymore.

10:17:11   13           And he said:      I don't know.

10:17:13   14           They have the burden of proof.          I don't know.       And

10:17:16   15   then -- then I said:     You don't have an opinion about that?

10:17:19   16           And he said:      I don't know if we're arguing

10:17:21   17   semantics.

10:17:24   18           This is not semantics.        This is the heart of

10:17:27   19   determining whether a patent is infringed, and Dr. Akl

10:17:30   20   didn't know.

10:17:32   21           Again, he said:      I'm not sure.      I'm not sure.

10:17:35   22           You heard about indirect infringement.           A couple

10:17:44   23   of things.     There cannot be indirect infringement unless

10:17:48   24   there was an underlying act of direct infringement.            So for

10:17:54   25   all of these patents, there is no underlying act of direct
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 81 of 118 PageID #:
                                       19173                                       1431



10:17:56    1   infringement, so there cannot be any indirect infringement

10:18:00    2   either.

10:18:00    3             Also, there has to be evidence that Supercell

10:18:03    4   actually intended for there to be infringement by somebody

10:18:07    5   else and knew of the patents at the time.          And I don't

10:18:13    6   think they have proven any of that.

10:18:15    7             Okay.   The reason -- this section on damages is

10:18:27    8   entitled Lack of Damages for a reason.         In our view, there

10:18:33    9   are no damages.    If you don't infringe, if there is a

10:18:37   10   patent that is invalid, you don't owe damages for that

10:18:40   11   patent.

10:18:41   12             And we've told you why Supercell does not

10:18:45   13   infringe.   We've told you why the patents are not valid.

10:18:49   14   So you don't need to get to the issue of damages if you

10:18:54   15   agree with Supercell that there's no infringement or that

10:18:58   16   the patents are invalid.

10:18:59   17             But we have to talk about it because GREE is

10:19:04   18   talking about it, and you may have noticed they're asking

10:19:06   19   for quite a bit of money.

10:19:09   20             So the place to start in analyzing damages,

10:19:14   21   according to GREE's damages expert, Dr. Becker, is with

10:19:18   22   technology in the lawsuit that has already been licensed.

10:19:23   23             He says that it's the first question you should

10:19:26   24   ask in performing this analysis.

10:19:29   25             And we provided real-world licensing evidence;
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 82 of 118 PageID #:
                                       19174                                       1432



10:19:38    1   three licenses with Thompson Licensing, and then the

10:19:42    2   licensing agreement in Japan between GREE and Supercell.

10:19:45    3             All of those, you'll note on the right, are for

10:19:53    4   lump sums.    They're not for running royalties.         That's the

10:19:56    5   way that in this industry it is typically done, and that's

10:19:59    6   the way that it was consistently done by Supercell and the

10:20:02    7   way it was done by Supercell and GREE when they negotiated

10:20:05    8   a license.

10:20:08    9             So, again, the GREE/Supercell license in Japan was

10:20:14   10   for a lump sum.    It was for 1,079 patents and patent

10:20:22   11   applications, not the five that are asserted here.            It's

10:20:26   12   for $4.5 million for that license, a perpetual license.              It

10:20:32   13   doesn't matter if the patents doesn't expire in -- until

10:20:37   14   2034.    It's for that whole period of time.        It's a lump

10:20:40   15   sum.    And GREE gave Supercell a license to those patents in

10:20:45   16   Japan for $4.5 million for more than a thousand patents.

10:20:49   17             So we heard some evidence about what Supercell

10:20:58   18   thought, for instance, the copy layout feature might --

10:21:02   19   what impact it might have on the game.         But then we heard

10:21:05   20   evidence from two different surveys, surveys that were

10:21:08   21   performed one on behalf of GREE and one on behalf of

10:21:12   22   Supercell by survey experts who testified about surveying

10:21:19   23   game players and what kind of impact that would have had.

10:21:22   24             And Dr. Becker relied on Dr. Neal's survey, but he

10:21:30   25   only relied on half of it.      He ignored the part that didn't
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 83 of 118 PageID #:
                                       19175                                       1433



10:21:34    1   support his position.     He just threw it away and said:

10:21:37    2   Here's the good half that I want to rely on.          And the other

10:21:40    3   half, he threw it in the trash.       He didn't use it at all.

10:21:45    4              And Dr. Becker said, for instance, that for

10:21:49    5   certain patents, the value that he determined based on the

10:21:54    6   survey, which is actual users after the feature is in the

10:21:57    7   product, the value for that survey would have been zero,

10:22:01    8   nothing.    Not surprising in light of the evidence.

10:22:07    9              And the attempt to rebut that that you hear from

10:22:20   10   GREE is, well, in Dr. Neal's survey, he said you would

10:22:23   11   play -- you know, he asked whether you would play more or

10:22:27   12   you would play less if the feature weren't in the game.

10:22:30   13   And a lot of people said:      Yeah, I'd play more if that

10:22:33   14   feature weren't in the game.

10:22:35   15              And Dr. Becker looked at that and assumed that

10:22:37   16   meant they would play more because they would have to spend

10:22:40   17   more time setting up their layout or something like that.

10:22:43   18   But that's not consistent with Dr. Klein's results.

10:22:47   19              In fact, Dr. Klein's results and Dr. Neal's

10:22:50   20   results came out very similarly, but Dr. Klein asked a

10:22:53   21   different question.     And he asked how much it would

10:22:57   22   increase or decrease the player's interest if the feature

10:23:02   23   were taken out of the -- of the game.

10:23:07   24              And he found that it would increase -- in fact, a

10:23:13   25   net positive increase in interest, for instance, for the
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 84 of 118 PageID #:
                                       19176                                       1434



10:23:17    1   copy layout function if it were removed from the game.

10:23:22    2             So that's not, you know, this grinding stuff you

10:23:26    3   heard before.    That's people saying, you know what, I'd --

10:23:29    4   I'd happy if that happened.      I would like it if this

10:23:32    5   feature that GREE says is covered by its patent wasn't

10:23:35    6   there.    And more people said that than didn't.

10:23:37    7             And so, really, Dr. Neal's evidence, the part that

10:23:44    8   was ignored by Dr. Becker when GREE calculated its damages,

10:23:47    9   that was exactly consistent with that.         They were saying we

10:23:49   10   would play more if the feature weren't there because our

10:23:53   11   interest would be increased.

10:23:55   12             THE COURT:   15 minutes remaining.

10:23:58   13             MR. SACKSTEDER:    Thank you, Your Honor.

10:23:59   14             So here is the calculation that Dr. Becker did,

10:24:04   15   for instance, for the '594 patent.        And he actually figured

10:24:08   16   that the net -- if you look at that line that says net

10:24:12   17   overall reduction to player playing time in the game, it's

10:24:17   18   actually a negative, but that actually means you would play

10:24:19   19   more.    So there would be a negative reduction.         So people

10:24:22   20   would play the game more if copy layout weren't in the

10:24:24   21   game.

10:24:24   22             And it's supported by Dr. Klein's survey which

10:24:29   23   says people would have higher interest in the game if the

10:24:32   24   feature weren't there.

10:24:32   25             So the incremental revenue, that's the amount of
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 85 of 118 PageID #:
                                       19177                                       1435



10:24:36    1   money that you would make if the feature weren't in the

10:24:39    2   game or that is attributed to the feature being in the game

10:24:42    3   is negative .01 percent.      So it's a little bit -- you'd

10:24:49    4   lose a little money if you had the feature in the game

10:24:55    5   versus not having it in the game.

10:24:55    6           Again, Dr. Neal's evidence when Dr. Becker

10:25:00    7   considered it, came out to a goose egg, came out to

10:25:04    8   nothing, zero.    And Dr. Becker didn't rely on that part.

10:25:09    9   He swept it under the rug.

10:25:12   10           Another thing that Dr. Becker did that was

10:25:16   11   inconsistent with the way surveys are normally used, and

10:25:20   12   Dr. Neal said this himself, is that he didn't have any

10:25:25   13   survey data for the '873 patent or for the '137 or the '481

10:25:30   14   patent, and, you know, sometimes you can't survey that, and

10:25:33   15   Dr. Klein said, well, I couldn't survey the '137 patent

10:25:36   16   because if you changed it so it didn't even get alleged to

10:25:40   17   be infringed, nobody would even notice.         It'd be such a

10:25:45   18   small change to the game that it wouldn't matter at all.

10:25:48   19           But Dr. Becker, instead of doing that, he took

10:25:52   20   surveys for the '655 patent, completely different feature.

10:25:57   21   You know, card donation upgrades when you get to -- you

10:26:00   22   know, when you get a certain level of cards in your deck

10:26:04   23   versus a target on the screen or versus the way that you

10:26:10   24   sort of measure the points that you need to play a card.

10:26:16   25   Completely different.     And he came up with different
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 86 of 118 PageID #:
                                       19178                                       1436



10:26:19    1   royalty numbers for each one.

10:26:20    2            But he -- he tried to bootstrap that survey that

10:26:23    3   Dr. Neal did do on the '655 patent and apply it to patents

10:26:28    4   that were for different features, and for the '873 patent,

10:26:32    5   a different game.

10:26:34    6            That is not the kind of methodology that is

10:26:39    7   accepted in the industry, and you heard Dr. Neal himself

10:26:43    8   agree to that.

10:26:43    9            Now, there's been from GREE from time to time

10:26:56   10   discussion about the evidence that shows that GREE itself

10:26:59   11   was not using its patents, or when they tried to use them

10:27:02   12   in their games, the games were unsuccessful.

10:27:05   13            We are not asserting -- and Supercell is not

10:27:08   14   asserting that that has anything to do with whether the

10:27:11   15   patents are infringed or not.       We're just saying if these

10:27:15   16   patents are so valuable to games, how come you didn't put

10:27:18   17   them in your own games?      If these patents are so valuable

10:27:22   18   to games, how come when you did put them in your own games,

10:27:26   19   the games flopped?

10:27:28   20            That indicates, you heard, the value of the

10:27:32   21   accused feature compared to the rest of the game.           And,

10:27:35   22   here, they have these inventions that they have patents on,

10:27:40   23   and those inventions when they were put in games, the games

10:27:44   24   didn't succeed.     And often, they weren't even put in the

10:27:46   25   games.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 87 of 118 PageID #:
                                       19179                                       1437



10:27:47    1           A very wise person once told me that some of the

10:27:54    2   most important evidence in a trial is the evidence you

10:28:00    3   didn't hear.

10:28:02    4           We heard from Andrew Sheppard.          He was the chief

10:28:06    5   executive officer of the GREE U.S. subsidiary, and he had

10:28:13    6   to make a difficult decision in 2017.         He had to decide to

10:28:16    7   shut down the company and recommend that to GREE in Japan.

10:28:20    8           And you would think if anybody who had to do that,

10:28:23    9   and basically lost his job, if he thought it was

10:28:26   10   Supercell's fault, if he thought that Supercell had

10:28:30   11   somehow, you know, infringed patents and driven them out of

10:28:33   12   business or anything like that, he would have said it.

10:28:37   13           He didn't say that at all.         You know what he said?

10:28:40   14   He said that Clash of Clans from Supercell was already a

10:28:46   15   successful game long before any of these issues came up.

10:28:50   16   You know, it was successful a couple years before he joined

10:28:53   17   GREE, and it was successful the whole time he was there,

10:28:56   18   long before copy layout was even added to the game.

10:29:00   19           And that indicates the value of the rest of the

10:29:04   20   game compared to this feature that people didn't really

10:29:10   21   want in the game any more than they wanted it out of the

10:29:12   22   game, and he said it over and over.        You know, he said he

10:29:21   23   was very complimentary about Supercell and about Clash of

10:29:26   24   Clans, and he testified truthfully about that.

10:29:31   25           Talked about Clash of Clans having a strong
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 88 of 118 PageID #:
                                       19180                                       1438



10:29:32    1   internally-created IP.

10:29:36    2           Yes, definitely Clash of Clans is strong.

10:29:39    3           Said the same thing about Clash Royale.

10:29:41    4           So you can also learn a lot from a company's own

10:29:48    5   documents and what they did.       And GREE admired Clash of

10:29:54    6   Clans long before the copy layout feature was added, long

10:29:58    7   before the patent that they're asserting came about.

10:30:03    8           So here's a document from 2012 from a GREE

10:30:11    9   employee saying:    My biggest concern is that CoC, Clash of

10:30:13   10   Clans, is a very, very well-done game from a game design

10:30:19   11   perspective.

10:30:19   12           Mr. Araki testified about DX-200, the document

10:30:22   13   that has Clash of Clans and GREE's Tenmega game, has their

10:30:31   14   characters side-by-side, and he testified that that

10:30:34   15   document came from Mr. Eda who's the named inventor on the

10:30:38   16   '594 patent.

10:30:38   17           GREE was looking at Clash of Clans long before,

10:30:50   18   doing exercises.    Each specification other than that must

10:30:53   19   be compliant to the latest Clash of Clans.

10:30:55   20           They were attending industry conferences and being

10:30:59   21   startled by how well Clash of Clans was doing.           This was

10:31:02   22   before this patent ever issued.

10:31:04   23           This document from 2015 talks about a member of

10:31:11   24   the team working on a deep-dive analysis on metastructure

10:31:17   25   on Clash of Clans and mentioned that he had analyzed it in
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 89 of 118 PageID #:
                                       19181                                       1439



10:31:20    1   the past.

10:31:20    2           All right.     We are almost to the end.        There are a

10:31:24    3   couple other issues.     There were discussions about notice

10:31:27    4   that was provided to Supercell and whether Supercell

10:31:29    5   negotiated with GREE.

10:31:31    6           You've also seen a settlement agreement between

10:31:36    7   GREE and Supercell in Japan.       And I think it's reasonable

10:31:44    8   to infer that that settlement agreement resulted from some

10:31:47    9   negotiation.

10:31:47   10           Now, that settlement agreement actually happened

10:31:51   11   when GREE had sued Supercell more than 30 times in Japan in

10:32:00   12   GREE's home court, and most importantly in GREE's home

10:32:03   13   court without a jury, right?       There was no jury trial on

10:32:09   14   patent cases in Japan.     And so Supercell and GREE

10:32:12   15   negotiated that agreement, again, for 1,079 patents and

10:32:18   16   patent applications for $4.5 million.

10:32:22   17           Counsel walked you through the verdict form, and I

10:32:25   18   want to take you through that, as well.

10:32:27   19           Supercell believes it has proven -- not only

10:32:31   20   proven that it doesn't infringe but has certainly shown

10:32:35   21   that GREE can't prove it, that Supercell does infringe any

10:32:39   22   claim of the asserted patents.

10:32:41   23           We walked through all five of those patents and

10:32:45   24   showed you that one pinprick that pops the balloon, and

10:32:49   25   sometimes more than one, that not all the claim elements
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 90 of 118 PageID #:
                                       19182                                       1440



10:32:53    1   are there in these limited patents, and so there can't be

10:32:57    2   any infringement.     And if you find that, we'd like you to

10:32:59    3   check "no" on Question 1.

10:33:01    4           Supercell's experts have also walked you through

10:33:04    5   in great detail why the claims of each patent -- the

10:33:07    6   asserted claims of each patent are invalid.          And we'd like

10:33:14    7   you on Question 2 to write in "yes" on each of those.

10:33:17    8           There's a question about whether Supercell

10:33:21    9   willfully infringed on the patents.        Again, Supercell

10:33:23   10   received a letter that identified a bunch of Japanese

10:33:26   11   patents in 2016.     There was negotiation that led to an

10:33:33   12   agreement in 2019.     And so I don't think there's been any

10:33:38   13   proof, even if you find infringement, that any infringement

10:33:42   14   was willful.    Supercell believed it had the right to take

10:33:45   15   this case to you, and it followed that process which the

10:33:50   16   Constitution guarantees.

10:33:51   17           THE COURT:     Five minutes remaining.

10:33:53   18           MR. SACKSTEDER:      Thank you, Your Honor.

10:33:54   19           So even if that -- you know, even if you find

10:33:56   20   infringement of any of the claims of the patent, which we

10:33:58   21   think you shouldn't, there was certainly no willful

10:34:00   22   infringement.    And if you find no infringement, obviously

10:34:04   23   there can't be any willful infringement.

10:34:06   24           Question No. 4A, we hope you will leave it blank

10:34:12   25   because there's no infringement, the patents are invalid.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 91 of 118 PageID #:
                                       19183                                       1441



10:34:15    1              And if that's the case, then they get nothing.

10:34:21    2   They don't deserve anything.       So we don't think there are

10:34:24    3   any damages for any amount in this case.

10:34:27    4              You've heard the evidence regarding the existing

10:34:31    5   license.    I'm not going to do the math for you, but there

10:34:34    6   are -- you know, it's pretty easy to do.

10:34:37    7              You've heard the evidence from Mr. Bakewell about

10:34:40    8   the value or lack thereof of the patents compared to the

10:34:43    9   rest of the games.      And so if you do find infringement of

10:34:46   10   any valid claims, then we leave it in your hands.           That's

10:34:52   11   the way the system works.      But we think that you should

10:34:55   12   leave this question blank.

10:34:56   13              Question 4B, again, if you do find any damages, it

10:35:01   14   should be a lump sum.      You saw that every single license

10:35:05   15   that's relevant to this case has been a lump sum license.

10:35:08   16   That's the way they do it in this industry, and that's what

10:35:11   17   we ask you to do if you reach that point.

10:35:13   18              Again, we really thank you for this opportunity.

10:35:20   19   Supercell is relying on the jury system that's guaranteed

10:35:25   20   by the Constitution of this country, and we've seen the

10:35:29   21   attention that the jury has approached this case with, and

10:35:34   22   we leave the case now in your hands.

10:35:36   23              Thank you very much.

10:35:38   24              THE COURT:   That completes Defendant's closing

10:35:43   25   argument.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 92 of 118 PageID #:
                                       19184                                       1442



10:35:43    1           Plaintiff may now present its final closing

10:35:46    2   argument.

10:35:48    3           You have 17 minutes and 10 seconds remaining,

10:35:51    4   Mr. Moore.

10:35:51    5           MR. MOORE:     Thank you, Your Honor.

10:35:52    6           THE COURT:     Would you like a warning on your final

10:35:54    7   argument?

10:35:54    8           MR. MOORE:     Yes, sir.     Would you mind giving me

10:35:57    9   five minutes and one minute?

10:35:59   10           THE COURT:     I will.

10:36:00   11           MR. MOORE:     Thank you.

10:36:18   12           THE COURT:     You may proceed.

10:36:19   13           MR. MOORE:     Thank you, Your Honor.

10:36:20   14           Ladies and gentlemen, I was hoping that

10:36:35   15   Mr. Sacksteder would focus more on what matters and not

10:36:38   16   more of the same.

10:36:39   17           Could we please go to Slide 47?

10:36:43   18           Because they've added some additional excuses to

10:36:49   19   the excuse sign that I showed you in the opening.

10:36:51   20           On the question of infringement, he just played a

10:36:53   21   lot of word games with you.      He pointed to the wheels on

10:36:57   22   their table, things like Shelly the brawler, the fact that

10:37:01   23   that's the only brawler that people start with, the Future

10:37:05   24   Play issue, all the other issues I already covered.

10:37:08   25           And, you know, as -- as someone in his position
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 93 of 118 PageID #:
                                       19185                                       1443



10:37:11    1   would do, he spent a lot of time criticizing Dr. Akl.

10:37:15    2           You heard Dr. Akl say in -- his deposition that

10:37:19    3   Mr. Sacksteder took was 15 hours long, and I told you he

10:37:22    4   spent five hours on the stand.       And as you heard yourself,

10:37:25    5   he has a tendency to speak quickly.        So that's 20 hours of

10:37:30    6   testimony.   A lot of words.

10:37:32    7           They've got a lot of people there who go through

10:37:34    8   all those transcripts and try to figure out, is there a

10:37:38    9   statement that he said that he's not quite as accurate as

10:37:38   10   he could be that we could then throw it up on a few slides

10:37:38   11   and show it to you?

10:37:39   12           But you heard the entirety of his testimony.             You

10:37:43   13   heard the thorough analysis he did, and you shouldn't let

10:37:45   14   the sound bites distract you that you just saw.

10:37:51   15           We also even saw a criticism of GREE's own

10:37:58   16   inventor, Mr. Takeuchi, that somehow his patent is not

10:37:58   17   worthy because he studied fashion design instead of

10:37:58   18   computer networking.

10:38:01   19           Well, there's no rule in the Constitution or the

10:38:03   20   patent laws that you have to have any particular

10:38:06   21   educational background to be an inventor of a patent.            You

10:38:09   22   don't have to be a Ph.D.      You can have any de -- any

10:38:13   23   background if you have a good idea.        But that's the type of

10:38:17   24   arguments that they're making because they know that they

10:38:19   25   infringe.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 94 of 118 PageID #:
                                       19186                                       1444



10:38:19    1              And they also make a lot of arguments about the

10:38:27    2   damages issues, and I want to go back to what their own

10:38:29    3   damages expert said.     And that's Mr. Bakewell, who is

10:38:35    4   the -- you saw yesterday.

10:38:36    5              He said that the damages in this case are

10:38:40    6   de minimis.     And I went and looked that up last night.            And

10:38:45    7   here's one definition, too trivial or minor to merit

10:38:48    8   consideration.

10:38:50    9              He's essentially saying we've just wasted our

10:38:53   10   time.     We've wasted all of your time being here for a whole

10:38:58   11   week on this case because it's trivial.         We never should

10:39:01   12   have been here to begin with.

10:39:03   13              But Mr. Bakewell didn't actually present you any

10:39:06   14   financial analysis.     He didn't do any economic analysis

10:39:10   15   like Dr. Becker did.     He didn't crunch any numbers.         You

10:39:15   16   recall Dr. Becker crunched million of lines of user data

10:39:21   17   and other financial data and then performed a number of

10:39:23   18   calculations taking all of that into account.

10:39:25   19              Mr. Bakewell didn't do any of that.        He didn't

10:39:28   20   discuss any internal Supercell documents showing how

10:39:32   21   valuable these features are to Supercell.          And he didn't

10:39:35   22   present a precise number to you as an alternative for you

10:39:39   23   to consider, besides the only economic analysis data in the

10:39:42   24   record.

10:39:42   25              But he did say that Supercell paid him
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 95 of 118 PageID #:
                                       19187                                       1445



10:39:45    1   $400,000.00, and it did that for him to deliver these

10:39:50    2   talking points.

10:39:51    3             And one of the talking points he said, and you

10:39:53    4   just heard it from Supercell's counsel, is that somehow

10:39:57    5   some of these features would be better -- the games would

10:40:00    6   be better off without them.

10:40:02    7             The way they spinning -- they're spinning the

10:40:05    8   data, the survey shows that if you take copy layout out,

10:40:08    9   more players would -- would play it.        And if you change the

10:40:12   10   design of the shooting cone in Brawl Stars, more players

10:40:15   11   would pay it.

10:40:16   12             Now, Supercell paid Mr. Bakewell 400,000, and I

10:40:21   13   don't know how much they paid Mr. Klein, but they paid a

10:40:23   14   lot of money for these people to tell them that.

10:40:26   15             Now, forget about this lawsuit.        If you paid

10:40:28   16   somebody $400,000.00 to tell you how you could make your

10:40:28   17   product better, how you could get more people to play it,

10:40:34   18   and, therefore, earn more revenue, wouldn't you do it?             But

10:40:37   19   have they done it?     No.

10:40:39   20             They haven't made a single change.        Copy layout is

10:40:41   21   still in the game.     The Brawl Stars cone hasn't changed.

10:40:44   22   None of the other changes they've mentioned have happened

10:40:47   23   either.     These are just excuses.     This is not real

10:40:51   24   analysis.     This is just an excuse and spinning the data

10:40:53   25   without telling you the whole story.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 96 of 118 PageID #:
                                       19188                                       1446



10:40:55    1           Dr. Becker explained how he treated the data the

10:40:59    2   players using -- using the copy -- without the copy layout

10:41:02    3   feature using the game more.       They'd have to spend more

10:41:05    4   time grinding.    You heard all of that evidence, and they

10:41:08    5   just want you to forget it.

10:41:09    6           Now, they also talk about GREE's own situation in

10:41:15    7   the market and GREE's own games.        But the question here on

10:41:19    8   damages is, what is the value of the patented inventions to

10:41:23    9   Supercell?   That's in the Court's instructions.          What is

10:41:26   10   the value to the infringer?       And that value is quite high.

10:41:32   11           They complain that we're seeking too high of a

10:41:35   12   royalty, but as you've heard, they make a lot of money on

10:41:39   13   their games; close to $1.2 billion in the last few years

10:41:43   14   alone just for these three games in the U.S.          And some of

10:41:47   15   it is due to our technology.

10:41:48   16           And we did a little math.        Just in 2019, the last

10:41:51   17   full calendar year where we have data, they made over $450

10:41:56   18   million just for these three games just in the U.S.            That

10:42:01   19   equates to 1.25 million a day, over $52,000.00 an hour,

10:42:05   20   and -- may I approach, Your Honor?

10:42:06   21           THE COURT:     You may.

10:42:07   22           MR. MOORE:     $872.00 per minute that Supercell

10:42:32   23   makes just on these games.

10:42:34   24           Now, Mr. Bakewell, he said:         Well, by de minimis,

10:42:37   25   I mean you should just award $5,000.00 per patent, no more
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 97 of 118 PageID #:
                                       19189                                       1447



10:42:42    1   than that, in a lump sum.

10:42:44    2           Well, I did some math, and Supercell makes

10:42:47    3   $25,000.00 every 28 minutes just in the U.S., just on these

10:42:55    4   three games.   So they made more than $25,000.00 in the time

10:42:59    5   that you heard Mr. Sacksteder speak to you.

10:43:02    6           And the reason that they're saying that is they

10:43:05    7   want to say, well, look at the license in Japan.

10:43:05    8           Now, we all agree on a couple of things.            This

10:43:08    9   license is just for Japan, not the United States.           And

10:43:10   10   Supercell's U.S. revenues, if I flip this chart over, you

10:43:13   11   would see my large 7X.     The U.S. revenues are seven times

10:43:19   12   higher here than in Japan.

10:43:23   13           But there's one other thing that's important, and

10:43:25   14   you heard some testimony on this.

10:43:27   15           What happened in Japan when GREE and Supercell

10:43:30   16   signed that license with a lump sum?        You will recall

10:43:35   17   there's some testimony that in Japan during the lawsuits,

10:43:38   18   Supercell removed the layout editor from Clash of Clans.

10:43:41   19   And what happened?    People were unhappy.

10:43:43   20           When they signed this lump sum license, what's the

10:43:46   21   very next thing they did?      They put it back.      So all of

10:43:50   22   these stories about the features not being valuable and the

10:43:54   23   games would be better without them, they haven't done it.

10:43:57   24   And in Japan they put it right back.

10:44:04   25           Well, I think for us that kind of goes in the
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 98 of 118 PageID #:
                                       19190                                       1448



10:44:06    1   category of fool me once, shame on you; fool me twice,

10:44:10    2   shame on me.     That's why a lump sum is not right here

10:44:12    3   because they say these patent features aren't valuable but

10:44:15    4   they haven't taken them out.

10:44:17    5              They want 14 more years of free infringement by

10:44:20    6   just paying $25,000.00 which they make in 28 minutes.

10:44:24    7   That's not fair.     The fair result here is a running

10:44:27    8   royalty.

10:44:27    9              And, yes, nobody's going to deny it's a -- $24

10:44:35   10   million is a lot of money, but let's put it in context to

10:44:40   11   their revenues.     We're asking for .7 percent of their Clash

10:44:43   12   of Clans revenues over the right period.         Between the three

10:44:47   13   patents, we're asking for 2.7 percent for Clash Royale and

10:44:52   14   2.4 percent for Brawl Stars.       They keep 97 to 99 percent of

10:44:57   15   their revenue.     We're not saying the games aren't

10:44:59   16   successful for other reasons.       They clearly are.

10:45:02   17              But our patented technology is in their source

10:45:05   18   code, and they should pay a fair running royalty for that.

10:45:08   19              And as I said earlier, if they're really not

10:45:12   20   valuable features, take them out and stop paying us.            Put

10:45:15   21   your money where your mouth is.       That's their decision.

10:45:19   22              Frankly, the $25,000.00 lump sum that they offered

10:45:23   23   us is insulting.     It ignores the seven times U.S. revenues

10:45:30   24   that they have.     If anything, if a lump sum were

10:45:32   25   appropriate here, you should multiply 4.5 million by seven.
     Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 99 of 118 PageID #:
                                       19191                                       1449



10:45:36    1   That would be 31-and-a-half million dollars.          That's the

10:45:39    2   scaling that would be appropriate.        And that's the scaling

10:45:41    3   Dr. Becker talked about.

10:45:42    4              We're not asking for that.      Let me be clear, we're

10:45:46    5   asking for a running royalty.       But if you want to scale a

10:45:49    6   license, that's what Dr. Becker said.         You have to account

10:45:51    7   for differences in the revenues.        He talked about

10:45:54    8   differences in the legal systems.

10:45:55    9              So as much it is true there is no jury trial in

10:45:58   10   Japan, but there's also not very high patent royalties.

10:46:02   11   Dr. Becker cited a study where U.S. patent royalties in --

10:46:05   12   in various industries are typically 10 times higher than in

10:46:10   13   Japan.     So the number in Japan is another side show,

10:46:14   14   another distraction.

10:46:14   15              We're here to talk about these five GREE patents,

10:46:18   16   the five you see on the table before you.          And those five

10:46:22   17   patents give a lot of value to Supercell.          The documents

10:46:27   18   show it.     Their own internal messages show it.        All of the

10:46:30   19   evidence shows that value.

10:46:32   20              And the instructions you have from the Court are

10:46:35   21   that you are to take into account the value of the patented

10:46:38   22   features to Supercell.     And that's the right question -- or

10:46:41   23   that's the right answer on the question of damages.

10:46:43   24              Now, let me back up a little bit and go back to

10:46:53   25   where we started, which is the origins of the parties and
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 100 of 118 PageID #:
                                       19192                                       1450



10:46:56    1   who you heard from.

10:46:57    2            You heard a lot of this, and I'll recount some of

10:47:01    3   this evidence.    And you heard from Mr. Araki, who's been

10:47:05    4   here, as I said, the whole trial.        Senior executive, board

10:47:08    5   member, fourth or fifth employee of the company.           Started

10:47:12    6   coding when he was 8.     Writes and creates a lot of video

10:47:14    7   games, including ones that are still on the market today.

10:47:17    8   And he was here the entire trial.        So that's who you heard

10:47:20    9   from from GREE.

10:47:21   10            From Supercell, the only person you heard from

10:47:23   11   live in this courtroom is Greg Harper.         He's also a senior

10:47:27   12   executive at Supercell, also on the board of directors.

10:47:30   13   And he came in very briefly Monday afternoon and talked to

10:47:33   14   us about Supercell.     And then when he was done, he walked

10:47:37   15   right out that door.

10:47:38   16            And so let's see what they said about who did

10:47:41   17   what.   GREE was founded in 2004, Supercell in 2010.           GREE's

10:47:48   18   first mobile social game, Fishing Star, was in 2007.

10:47:52   19   Supercell's in 2012.

10:47:55   20            GREE opened an office in the U.S. in 2011.

10:47:58   21   Supercell did the same thing in 2012.         GREE filed for its

10:48:03   22   application for the '594 patent and then got that patent in

10:48:07   23   2017.   That patent has copy layout, which Supercell didn't

10:48:11   24   add to Clash of Clans until after the patent.          And I showed

10:48:14   25   you the exhibit where they knew -- they knew full well
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 101 of 118 PageID #:
                                       19193                                       1451



10:48:18    1   about the patent when they did it.

10:48:19    2           So one of the reasons that our jury system is such

10:48:25    3   a good system is it allows citizens like you to be judges

10:48:29    4   of the facts, as His Honor has told you.         You are judges of

10:48:32    5   credibility.

10:48:33    6           What do we know from the witnesses?           What do we

10:48:35    7   know from their demeanors?      What do we know from their

10:48:39    8   motivations when they're testifying?

10:48:46    9           And one thing -- I want you to think back on

10:48:48   10   Monday afternoon -- that Mr. Harper said and all their

10:48:49   11   witnesses said this -- I showed you earlier --

10:48:49   12           THE COURT:     Five minutes remaining.

10:48:51   13           MR. MOORE:     Thank you, Your Honor.

10:48:51   14           He said that they don't monitor GREE.           That's what

10:48:53   15   he told you.

10:48:54   16           But then on cross-examination, we showed that

10:48:57   17   wasn't correct.     I showed him an interview with Mr. Araki

10:49:00   18   that he had forwarded to the CEO.        I showed him a document

10:49:04   19   where they talked about one of the GREE U.S. games at

10:49:07   20   Supercell.     I showed him a document where CEOs --

10:49:13   21   Supercell's CEO was forwarding articles about GREE and

10:49:17   22   calling it a giant in the market.

10:49:19   23           That's what the documents show, not what

10:49:21   24   Mr. Harper said on his direct examination, only to be

10:49:24   25   contradicted by his own writings and those of the CEO.
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 102 of 118 PageID #:
                                       19194                                       1452



10:49:27    1            Now, Mr. Harper also said this case is very

10:49:29    2   important to Supercell.      But if that's true, why hasn't he

10:49:32    3   been here the whole trial?      Why did he march right out

10:49:37    4   after his testimony leaving his right-hand man to sit with

10:49:42    5   us and never take the stand and talk to you during the

10:49:46    6   trial.   We were here all week.      He was not.     And that

10:49:48    7   speaks volumes about whether Supercell cares about this

10:49:50    8   case.

10:49:50    9            One other thing, and it happened fairly quickly,

10:49:54   10   but I think it's -- it indicates the difference between

10:49:56   11   these two companies.

10:49:57   12            Mr. Harper discussed some of the GREE games in the

10:49:59   13   United States, and he discussed -- and you also heard from

10:50:03   14   Mr. Sheppard that some of the games that GREE had released

10:50:07   15   in the United States are from a company called Funzio.            And

10:50:12   16   Funzio is a company that GREE acquired.         And, in fact,

10:50:15   17   Mr. Harper was impressed by Funzio, so he went to meet with

10:50:15   18   them to get some advice.

10:50:18   19            Well, why do I tell you about this now?          Because

10:50:18   20   it tells you a lot about GREE.       This is what happened when

10:50:21   21   GREE saw technology that it liked that someone else had in

10:50:26   22   the market.   It invested.     It bought the company.       And it

10:50:29   23   worked with the engineers of those companies to release

10:50:31   24   games that were successful for a number of years.

10:50:33   25            Now, it's true that success did not last, and as
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 103 of 118 PageID #:
                                       19195                                       1453



10:50:37    1   you heard from Mr. Sheppard, they weren't able to make it

10:50:40    2   last.     It didn't work out.     And they had to leave the

10:50:42    3   market.

10:50:43    4              But that speaks to GREE's character.        When it sees

10:50:45    5   technology that someone else has that it finds interesting,

10:50:49    6   it does the right thing.        It pays for it.   It doesn't

10:50:52    7   trespass.

10:50:53    8              Supercell has acted differently.       You didn't hear

10:50:56    9   a single word in this trial about Supercell having any

10:50:59   10   patents on its own inventions.        They don't respect GREE's

10:51:04   11   property rights.     And they don't respect the Patent Office.

10:51:06   12              They're telling you that, on this verdict form,

10:51:09   13   you should say that the Patent Office made a mistake nine

10:51:13   14   times; that three different examiners on the four patents

10:51:16   15   where invalidity is a question made nine different

10:51:20   16   mistakes.     And Supercell doesn't respect this process and

10:51:22   17   this trial because they're not here.

10:51:24   18              Now, I want to talk for a moment about what this

10:51:29   19   case is really about -- about somewhat behind the curtain.

10:51:33   20   And that's another thing that Mr. Harper admitted to me on

10:51:37   21   his cross-examination.

10:51:38   22              You saw pictures of a bunch of Supercellians in

10:51:42   23   fields looking very happy.        But they didn't tell you who

10:51:45   24   owns Supercell.     You didn't hear that until Mr. Harper got

10:51:48   25   on the stand, and I asked him on cross-examination:            Who
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 104 of 118 PageID #:
                                       19196                                       1454



10:51:51    1   owns Supercell?     And he said:    It's a company called

10:51:55    2   Tencent, a very large overseas conglomerate with interest

10:52:00    3   in media, gaming, social media, with over 60,000 employees.

10:52:06    4              And so, again, we saw this slide.       It's not the

10:52:10    5   full story.     I had to get Mr. Harper to admit the truth.

10:52:15    6              Now, I think at the beginning of Mr. --

10:52:19    7   Mr. Sacksteder's summation, closing argument, he called us

10:52:22    8   a bully.     That's what he said, that we're a bully.         I'm not

10:52:28    9   going to respond with name-calling to that.

10:52:32   10              But I want you to know who is doing the name

10:52:36   11   calling.     It's Tencent.    They own Supercell.     60,000-person

10:52:44   12   conglomerate, also in the gaming business from overseas,

10:52:49   13   and they hold three of the five Supercell board seats.

10:52:52   14              THE COURT:   One minute -- one minute left.

10:52:54   15              MR. MOORE:   Thank you, Your Honor.

10:52:54   16              Why didn't you know that until Monday?        It's

10:52:57   17   Tencent pulling the strings.       If they wanted Supercell to

10:53:00   18   pay for a license for the U.S. patents, those three board

10:53:04   19   members would have outvoted Supercell and said go ahead and

10:53:05   20   do it.     That's what's really happening here.

10:53:07   21              So this shows Supercell and Tencent's indifference

10:53:12   22   to the entire process.       Supercell refused to stop

10:53:15   23   infringing in 2016 when we sent them the letter.           They

10:53:18   24   refused to stop infringing here in the United States when

10:53:20   25   they signed a license in 2019.       They refused to take the
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 105 of 118 PageID #:
                                       19197                                       1455



10:53:23    1   infringing features out of their source code right now,

10:53:25    2   even though they tell you they could do it easily and it

10:53:28    3   would make it better.     Instead it's a lot of excuses.

10:53:31    4           GREE has done the right thing to get patents to

10:53:33    5   protect our innovations.      Supercell has not.      Now this is

10:53:37    6   your opportunity to hold them responsible for those

10:53:39    7   decisions.

10:53:40    8           Thank you, again, very, very much, ladies and

10:53:43    9   gentlemen of the jury.     It's been my honor to speak with

10:53:45   10   you and to present this case to you.

10:53:48   11           Thank you.

10:53:50   12           Thank you, Your Honor.

10:53:50   13           THE COURT:     All right.     Ladies and gentlemen, that

10:53:52   14   completes closing arguments for both Plaintiff and

10:53:55   15   Defendant.

10:53:55   16           I'd now like to provide you with a few final

10:53:59   17   instructions before you begin your deliberations.

10:54:04   18           You must perform your duty as jurors without bias

10:54:07   19   or prejudice as to any party.       The law does not permit you

10:54:11   20   to be controlled by sympathy, prejudice, or public opinion.

10:54:15   21           All parties expect that you will carefully and

10:54:19   22   impartially consider all the evidence, follow the law as I

10:54:24   23   have given it to you, and reach a just verdict, regardless

10:54:28   24   of the consequences.

10:54:29   25           Answer each question in the verdict form based on
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 106 of 118 PageID #:
                                       19198                                       1456



10:54:34    1   the facts as you find them to be, following the

10:54:37    2   instructions that the Court has given you on the law.

10:54:39    3              Again, do not decide who you think should win the

10:54:43    4   case and then answer the questions to reach that result.

10:54:49    5   I'll remind you one more time your answers and your verdict

10:54:53    6   in this case must be unanimous.

10:54:55    7              You should consider and decide this case as a

10:54:57    8   dispute between persons of equal standing in the community,

10:55:01    9   of equal worth, and holding the same or similar stations in

10:55:05   10   life.     This is true in patent cases between corporations,

10:55:10   11   partnerships, or individuals.

10:55:11   12              A patent owner is entitled to protect his or her

10:55:15   13   rights under the laws of the United States, and this

10:55:18   14   includes bringing a suit in a United States District Court

10:55:21   15   for money damages for infringement.

10:55:23   16              The law recognizes no distinction among types of

10:55:27   17   parties.     All corporations, partnerships, other

10:55:31   18   organizations stand equal before the law, regardless of

10:55:36   19   their size or who owns them and are to be treated as

10:55:41   20   equals.

10:55:42   21              Now, when you retire to the jury room in a few

10:55:44   22   minutes to deliberate on your verdict, as I've told you,

10:55:46   23   you will each have a written copy -- an individual, written

10:55:50   24   copy of this charge that I'm giving you.

10:55:52   25              If you desire during your deliberations to review
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 107 of 118 PageID #:
                                       19199                                       1457



10:55:55    1   any of the exhibits that have been admitted into evidence

10:56:00    2   over the course of the trial, then you should give a

10:56:02    3   written note signed by your foreperson to the Court

10:56:06    4   Security Officer, who will bring it to me, and I will then

10:56:08    5   send the -- that exhibit or those exhibits to you in the

10:56:12    6   jury room.

10:56:12    7           Once you retire, you should first select your

10:56:17    8   foreperson and then conduct your deliberations.

10:56:21    9           During your deliberations, if you should take a

10:56:25   10   recess, follow all the instructions the Court has given you

10:56:28   11   about your conduct during the trial.

10:56:32   12           After you've reached a unanimous verdict, your

10:56:35   13   foreperson is to fill out those unanimous answers in the

10:56:38   14   verdict form, sign the verdict form on the last page, date

10:56:43   15   it, and then notify the Court Security Officer.

10:56:46   16           Do not reveal your answers until the time you have

10:56:53   17   been discharged by me, unless I direct otherwise.           And you

10:56:55   18   must never disclose to anyone, not even to me, your

10:56:59   19   numerical division on any question.

10:57:01   20           Any notes that you've taken over the course of the

10:57:04   21   trial are aids to your memory only.        If your memory should

10:57:09   22   differ from your notes, you should rely on your memory and

10:57:12   23   not your notes.

10:57:13   24           Notes are not evidence, and a juror who has not

10:57:17   25   taken notes should rely on his or her own independent
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 108 of 118 PageID #:
                                       19200                                       1458



10:57:20    1   recollection of the evidence and should not be unduly

10:57:23    2   influenced by the notes of other jurors.         Notes are not

10:57:27    3   entitled to any greater weight than the recollection or

10:57:30    4   impression of each juror about the testimony.

10:57:33    5           If you want to communicate with me at any time

10:57:39    6   during your deliberations, you should give a written

10:57:42    7   message or a question in writing signed by the -- by your

10:57:45    8   foreperson to the Court Security Officer, who will then

10:57:47    9   bring it to me.

10:57:49   10           I will then respond to you as promptly as

10:57:53   11   possible, either in writing or by having you brought back

10:57:56   12   into the courtroom where I can address you orally.            And I

10:57:59   13   will always disclose to the attorneys in the case your

10:58:03   14   question and my response before I answer your question.

10:58:06   15           After you've reached your verdict and I have

10:58:14   16   accepted it and I have discharged you from your position as

10:58:18   17   jurors, please understand you are not required to talk with

10:58:20   18   anyone about your service in the case.

10:58:22   19           However, at that time, you will be free to talk

10:58:25   20   with anyone about your service in the case, and that will

10:58:28   21   be your decision and your decision only at that time.

10:58:32   22           I'll now hand eight printed copies of this final

10:58:37   23   jury charge and one clean copy of the verdict form to the

10:58:41   24   Court Security Officer to deliver to you in the jury room.

10:58:47   25           Ladies and gentlemen of the jury, you may now
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 109 of 118 PageID #:
                                       19201                                       1459



10:58:50    1   retire and begin your deliberations.         We await your

10:58:53    2   verdict.

10:58:53    3              COURT SECURITY OFFICER:     All rise.

10:59:04    4              (Jury out.)

10:59:23    5              THE COURT:    Please be seated.

10:59:25    6              Counsel, we have cell numbers to reach both trial

10:59:28    7   teams in the event of a question from the jury or the

10:59:36    8   return of a verdict.      Consequently, you are welcome to wait

10:59:39    9   off-site if you'd like.      By the same token, you are

10:59:45   10   welcome, in whole or in part, to wait here in the

10:59:49   11   courtroom.

10:59:49   12              Thank you for your participation in this trial.

10:59:51   13              Awaiting either a note or a question from the jury

10:59:54   14   or a return of their unanimous verdict, the Court stands in

10:59:57   15   recess.

10:59:58   16              COURT SECURITY OFFICER:     All rise.

10:59:59   17              (Recess.)

03:46:48   18              (Jury out.)

04:04:05   19              COURT SECURITY OFFICER:     All rise.

04:04:06   20              THE COURT:    Be seated, please.

04:07:04   21              After approximately five hours of deliberation, we

04:07:12   22   have our first note.      And, actually, counsel, we have two

04:07:17   23   notes, because before I could get you here on the first

04:07:20   24   note, I got a second note.

04:07:21   25              And I'm going to give copies of these notes to
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 110 of 118 PageID #:
                                       19202                                       1460



04:07:26    1   counsel, and then we're going to discuss them.

04:07:30    2              I have two copies of the first note and two copies

04:07:36    3   of the second note.     I'm going to hand those to the

04:07:41    4   courtroom deputy.

04:07:41    5              And if a representative of each side will

04:07:44    6   approach, we'll hand you two copies so that each side can

04:07:47    7   look at the notes that have been received.

04:07:51    8              It should be one of each, Ms. Lockhart.

04:07:55    9              MS. SMITH:   Thank you.     Thanks.

04:08:03   10              THE COURT:   All right.     Let's discuss these

04:08:59   11   briefly.

04:09:00   12              The first note says:      Can we please have DX-71,

04:09:09   13   first touch, and PTX-480, DX-1218, DX-1217, internal

04:09:20   14   emails?     Can we have the deposition of Jon Franzas?

04:09:26   15              The second note says:      Can we see PDX-162,

04:09:34   16   PDX-165, PTX-139?

04:09:38   17              If I'm reading it right.

04:09:40   18              Both of these are signed by Rachel Leathers, who

04:09:44   19   is Juror No -- who is Juror No. 7, who is the apparent

04:09:49   20   foreperson.

04:09:50   21              PTX-480, PTX -- excuse me, DTX-1217 and DTX-1218

04:10:02   22   appear to me to be what they're asking for in the first

04:10:05   23   email.     They don't put a "T" between the "D" and the "X" on

04:10:10   24   1218 and 1217, but they note that they're internal emails.

04:10:19   25   And DTX-1217 and DTX-1218 are internal emails.
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 111 of 118 PageID #:
                                       19203                                       1461



04:10:24    1           It appears to the Court that these three exhibit

04:10:27    2   numbers correspond with what the jury is asking for.

04:10:29    3           I do not know what they mean by DX-71.           It doesn't

04:10:35    4   identify it as DDX or DTX, and I don't think there is a

04:10:42    5   DTX-71, according to my quick look at the list of exhibits

04:10:48    6   that have been used during the course of the trial.

04:10:51    7           So I think I will have to ask them for further

04:10:54    8   clarification on what they mean by DX-71.

04:10:59    9           PDX-162 and 165 are clearly demonstratives.            I

04:11:06   10   don't think they're entitled to those.

04:11:08   11           They're not entitled to the deposition testimony

04:11:10   12   of Mr. Franzas or anybody else, and I'll tell them that.

04:11:13   13           PTX-139, which appears at the end of the request

04:11:23   14   in the second note, if I'm reading it right -- because the

04:11:26   15   "X" is awfully small the way they've written it -- is a

04:11:31   16   videoclip.   And I don't know any way to present that to

04:11:34   17   them, rather than if that is what they truly want to see,

04:11:39   18   to bring them back into the courtroom and to play it on the

04:11:42   19   screens in the jury box so they can see it again.

04:11:44   20           Now, I'm aware that both sides' IT people have

04:11:48   21   closed up shop and left.      I hope they are somewhere close

04:11:53   22   by and we can get them back if that's what we need to do.

04:11:57   23           Those are my thoughts.        I'd be happy to hear

04:12:00   24   thoughts from counsel for Plaintiff and Defendant before we

04:12:03   25   go any further.
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 112 of 118 PageID #:
                                       19204                                       1462



04:12:06    1              Mr. Moore, do you have a --

04:12:07    2              MR. MOORE:   Yes.

04:12:07    3              THE COURT:   -- do you have a thought with regard

04:12:09    4   to these two notes and what I've just indicated?

04:12:12    5              MR. MOORE:   No, we -- we agree.      We will need to

04:12:14    6   check on the -- the numbers ourselves.         But I agree with

04:12:17    7   Your Honor about DX-71, that seems to be a little bit

04:12:21    8   unclear.

04:12:22    9              And on the -- on the PDX-162 and 165, I certainly

04:12:28   10   agree that the "D" indicates demonstratives.          I'll have to

04:12:31   11   double-check that, though.      I think we might want to check

04:12:36   12   to make sure they -- they didn't mean PTX.          But I

04:12:40   13   certainly -- I see what the note says, and I see it clearly

04:12:43   14   says DX, and they -- they seem to understand, I think, the

04:12:43   15   difference between that, given the other note.

04:12:45   16              THE COURT:   Now, the first note says, DX-71, first

04:12:50   17   touch.     Does the notation "first touch" mean anything to

04:12:53   18   you as far as possible clarification of what they're

04:12:58   19   looking for?

04:12:58   20              MR. MOORE:   I certainly -- I'd have to consult the

04:12:58   21   list.    I certainly understand, I think, what patent it

04:12:59   22   relates to, but whether that's a -- a video or something

04:13:01   23   else, I'm not certain off the top of my head.          We can

04:13:08   24   consult our exhibit list and -- and determine that.

04:13:09   25              THE COURT:   All right.    Mr. Sacksteder, do you
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 113 of 118 PageID #:
                                       19205                                       1463



04:13:12    1   have a thought about this?

04:13:13    2           MR. SACKSTEDER:      We are trying to determine

04:13:16    3   whether it would be DDX-7.1, which would be a

04:13:22    4   demonstrative, and we are trying to pull that up right now,

04:13:25    5   Your Honor.

04:13:25    6           THE COURT:     Well, if it is, they're not going to

04:13:27    7   get a demonstrative.

04:13:28    8           MR. SACKSTEDER:      Understood.

04:13:28    9           THE COURT:     Let -- let me do this, counsel:         I

04:13:30   10   know that you got here as quickly as you could.           But I've

04:13:33   11   just given you these two notes, and you have complete

04:13:36   12   copies of what I have.

04:13:38   13           I'm going to go off the record for a couple

04:13:41   14   minutes and let you confer with each other here in the

04:13:43   15   courtroom, and then when you've had a minute to talk, I'll

04:13:46   16   come back and see if we have any additional clarity as to

04:13:52   17   how to proceed, okay?

04:13:54   18           MR. SACKSTEDER:      Yes, sir.

04:13:56   19           MR. MOORE:     Thank you, Your Honor.

04:13:57   20           THE COURT:     We're off the record.

04:13:58   21           COURT SECURITY OFFICER:        All rise.

04:14:03   22           THE COURT:     I'm not going anywhere.

04:14:06   23           (Off-the-record discussion.)

04:19:58   24           THE COURT:     Then let's go back on the record.

04:26:35   25           Counsel, I've given you an opportunity off the
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 114 of 118 PageID #:
                                       19206                                       1464



04:26:39    1   record to discuss both of the notes from the jury.

04:26:43    2           For clarity on the record, I'm going to take the

04:26:46    3   first note I received, which begins with the phrase "can we

04:26:50    4   please see DX-71, first touch," I'm marking that in the

04:26:56    5   upper right-hand corner as Item 1 for identification.

04:26:59    6           And the second note that says "can we see PDX-162,

04:27:04    7   PDX-165, PTX-139," I'm marking that in the upper right-hand

04:27:13    8   corner as Item 2 for identification.

04:27:15    9           I'm handing both original notes from the jury to

04:27:18   10   the courtroom deputy to be included in the records in this

04:27:21   11   case.

04:27:22   12           I have discussed with you briefly, while we were

04:27:24   13   off the record and after you've met and conferred and

04:27:27   14   looked at your respective materials, what we collectively

04:27:31   15   think the jury is asking for.

04:27:34   16           I'm going to ask Mr. Dacus and Ms. Smith to

04:27:37   17   approach, and I'm going to hand you a copy of a proposed

04:27:41   18   response, which I think is based on the consensus of what

04:27:49   19   I've heard during our off-the-record discussion.           And I

04:27:52   20   want to read it, and then I'll take your comments on it.

04:27:55   21           This says:     Response to Jury Notes 1 and 2.

04:28:01   22   Members of the jury, in response to your two separate

04:28:04   23   notes, I'm sending you these exhibits as requested,

04:28:09   24   PTX-480, DTX-1218, DTX-1217.

04:28:16   25           D -- excuse me, PDX-162, PDX-165, and DX-71, being
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 115 of 118 PageID #:
                                       19207                                       1465



04:28:25    1   DDX-7.1, are each demonstratives.        They are not evidence.

04:28:28    2   I cannot send them to you, as I indicated in my final jury

04:28:32    3   instructions.

04:28:32    4           Next paragraph:      The testimony -- the deposition

04:28:35    5   testimony of Jon Franzas is something for which you will

04:28:40    6   have to rely on your memories.       This is the case with all

04:28:42    7   witness testimony presented during the trial, both live

04:28:48    8   testimony and deposition testimony.        I cannot send that to

04:28:50    9   you.

04:28:51   10           Next paragraph:      PTX-139 is a videoclip which will

04:29:00   11   be played to you again in the courtroom.         I will bring you

04:29:03   12   back in court -- into the courtroom for this single purpose

04:29:03   13   presently.

04:29:07   14           Let me hear a response from both sides as to the

04:29:10   15   accuracy of that note from your viewpoint.

04:29:10   16           MS. SMITH:     No objection from Plaintiff,

04:29:11   17   Your Honor.

04:29:11   18           THE COURT:     How about from Defendant?

04:29:16   19           MR. DACUS:     We have no objection, Your Honor.

04:29:17   20           THE COURT:     All right.     Do we have the IT set up

04:29:20   21   to play that videoclip, and do we have it ready?

04:29:46   22           While you're working on a response to that

04:29:48   23   question, I'm going to hand a signed copy of the written

04:29:52   24   response that I just read to you and I gave you copies of

04:29:57   25   previously, to the courtroom deputy to be included in the
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 116 of 118 PageID #:
                                       19208                                       1466



04:29:59    1   record.

04:30:00    2             And I'm going to take a signed copy of that same

04:30:04    3   written response with the three exhibits called out, being

04:30:11    4   PTX-480, DTX-1217 and DTX-1218, and I'm going to send them

04:30:18    5   back to the jury with, again, a signed copy of the written

04:30:22    6   response by way of the Court Security Officer.           And I'll

04:30:27    7   give them a few minutes, and then we'll bring them in and

04:30:30    8   show them this videoclip.

04:30:33    9             Any objections from either party?

04:30:34   10             MS. SMITH:   No, Your Honor.

04:30:35   11             MR. DACUS:   No, Your Honor.

04:30:36   12             THE COURT:   All right.     Mr. Fitzpatrick, if you'll

04:30:39   13   deliver these to the jury.

04:30:41   14             COURT SECURITY OFFICER:      Yes, sir.

04:30:43   15             THE COURT:   And if you will tell them I'll be

04:30:45   16   bringing them back into the courtroom shortly.           They should

04:30:50   17   just leave their notebooks in the courtroom [sic].            They're

04:30:53   18   only going to be in here long enough to watch a videoclip

04:31:00   19   and then go back to the jury room.

04:31:05   20             COURT SECURITY OFFICER:      Yes, sir.

04:31:05   21             THE COURT:   Are both sides satisfied that the clip

04:31:08   22   on the screen I'm seeing now is the right clip, and it's

04:31:16   23   prepared -- it's ready to be shown as it was shown during

04:31:17   24   the trial?

04:31:18   25             MS. SMITH:   Plaintiff is, Your Honor.
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 117 of 118 PageID #:
                                       19209                                       1467



04:31:21    1           MS. KAEMPF:     Can you play it?

04:31:24    2           MR. MORLOCK:     Yeah, sure.

04:31:31    3           MR. SACKSTEDER:        Defendants are, Your Honor.

04:31:33    4           THE COURT:     Okay.     If both sides are ready, let's

04:31:36    5   back it up to the beginning, and then I'll bring in the

04:31:39    6   jury.

04:31:40    7           All right.     Mr. Fitzpatrick, please bring in the

04:31:42    8   jury.

04:31:42    9           COURT SECURITY OFFICER:        Yes, sir.

04:31:44   10           All rise.

04:31:45   11           (Jury in.)

04:31:45   12           THE COURT:     Please be seated.

04:32:32   13           We're going to play PTX-139 for the jury, as

04:32:40   14   requested.

04:32:40   15           As soon as this is over, ladies and gentlemen,

04:32:43   16   I'll direct you to retire to the jury room again and

04:32:45   17   continue your deliberations.

04:32:46   18           Let's play the videoclip, please.

04:32:52   19           (Videoclip played.)

04:33:11   20           THE COURT:     All right.     That completes the

04:35:45   21   videoclip, PTX-139.

04:35:47   22           Ladies and gentlemen, you may now retire to the

04:35:50   23   jury room and continue your deliberations.

04:35:52   24           COURT SECURITY OFFICER:        All rise.

04:35:53   25           (Jury out.)
    Case 2:19-cv-00070-JRG-RSP Document 495 Filed 09/18/20 Page 118 of 118 PageID #:
                                       19210                                       1468



04:36:14    1              THE COURT:   All right.    Counsel, awaiting either

04:36:17    2   another note from the jury or the return of a verdict, we

04:36:20    3   stand in recess.

04:36:23    4              (Recess.)

            5              (Jury sent home at 6:00 p.m.      Court in recess

            6              until September 18, 2020.)

            7

            8

            9                               CERTIFICATION

           10

           11              I HEREBY CERTIFY that the foregoing is a true and

           12   correct transcript from the stenographic notes of the

           13   proceedings in the above-entitled matter to the best of my

           14   ability.

           15

           16

           17    /S/ Shelly Holmes                            9/17/2020
                SHELLY HOLMES, CSR, TCRR                      Date
           18   OFFICIAL REPORTER
                State of Texas No.: 7804
           19   Expiration Date: 12/31/20

           20

           21

           22

           23

           24

           25
